Exhibit 10.2

 

Augmedix, Inc.

 

2020 Equity Incentive Plan

 

1. PURPOSE. The purpose of this Plan is to provide incentives to attract,
retain, and motivate eligible persons whose present and potential contributions
are important to the success of the Company, and any Parents, Subsidiaries, and
Affiliates that exist now or in the future, by offering them an opportunity to
participate in the Company’s future performance through the grant of Awards.
Capitalized terms not defined elsewhere in the text are defined in Section 29.

 

2. SHARES SUBJECT TO THE PLAN.

 

2.1. Number of Shares Available. Subject to Section 2.6 and Section 22 and any
other applicable provisions hereof, the total number of Shares reserved and
available for grant and issuance pursuant to this Plan as of the date of
adoption of the Plan by the Board, is zero (0) Shares, plus (a) any reserved
Shares not issued or subject to outstanding awards granted under the Company’s
2013 Equity Incentive Plan, as amended and restated (the “Prior Plan”) on the
Effective Date (as defined below), (b) Shares that are subject to awards granted
under the Prior Plan that cease to be subject to such awards by forfeiture or
otherwise after the Effective Date, (c) Shares issued under the Prior Plan
before or after the Effective Date pursuant to the exercise of stock options
that are, after the Effective Date, forfeited, (d) Shares issued under the Prior
Plan that are repurchased by the Company at the original issue price, (e) Shares
that are subject to stock options or other awards under the Prior Plan that are
used to pay the exercise price of a stock option or withheld to satisfy the tax
withholding obligations related to any award, and (f) Shares that are subject to
awards granted prior to the effectiveness of the Prior Plan that are forfeited
or otherwise repurchased by the Company.

 

2.2. Lapsed, Returned Awards. Shares subject to Awards, and Shares issued under
the Plan under any Award, will again be available for grant and issuance in
connection with subsequent Awards under this Plan to the extent such Shares: (a)
are subject to issuance upon exercise of an Option or SAR granted under this
Plan but which cease to be subject to the Option or SAR for any reason other
than exercise of the Option or SAR, (b) are subject to Awards granted under this
Plan that are forfeited or are repurchased by the Company at the original issue
price, (c) are subject to Awards granted under this Plan that otherwise
terminate without such Shares being issued or (d) are surrendered pursuant to an
Exchange Program. To the extent an Award under the Plan is paid out in cash
rather than Shares, such cash payment will not result in reducing the number of
Shares available for issuance under the Plan. Shares used to pay the exercise
price of an Award or withheld to satisfy the tax withholding obligations related
to an Award will become available for grant and issuance in connection with
subsequent Awards under this Plan. For the avoidance of doubt, Shares that
otherwise become available for grant and issuance because of the provisions of
this Section 2.2 will not include Shares subject to Awards that initially became
available because of the substitution clause in Section 22.2 hereof.

 

2.3. Minimum Share Reserve. At all times the Company will reserve and keep
available a sufficient number of Shares as will be required to satisfy the
requirements of all outstanding Awards granted under this Plan.

 



1

 

 

2.4. Automatic Share Reserve Increase. The number of Shares available for grant
and issuance under the Plan will be increased on January 1 of each of the first
ten (10) calendar years during the term of the Plan by the lesser of (a) five
percent (5%) of the number of shares of all classes of the Company’s common
stock issued and outstanding on each December 31 immediately prior to the date
of increase or (b) such number of Shares determined by the Board.

 

2.5. ISO Limitation. No more than 2,000,000 Shares will be issued pursuant to
the exercise of ISOs granted under the Plan.

 

2.6. Adjustment of Shares. If the number of outstanding Shares is changed by a
stock dividend, extraordinary dividend or distribution (whether in cash, shares,
or other property, other than a regular cash dividend), recapitalization, stock
split, reverse stock split, subdivision, combination, consolidation,
reclassification, spin-off, or similar change in the capital structure of the
Company, without consideration, then (a) the number and class of Shares reserved
for issuance and future grant under the Plan set forth in Section 2.1, including
Shares reserved under sub-clauses (a)-(e) of Section 2.1, (b) the Exercise
Prices of and number and class of Shares subject to outstanding Options and
SARs, (c) the number and class of Shares subject to other outstanding Awards and
(d) the maximum number and class of Shares that may be issued as ISOs set forth
in Section 2.5, will be proportionately adjusted, subject to any required action
by the Board or the stockholders of the Company and in compliance with
applicable securities laws, provided that fractions of a Share will not be
issued.

 

If, by reason of an adjustment pursuant to this Section 2.6, a Participant’s
Award Agreement or other agreement related to any Award, or the Shares subject
to such Award, covers additional or different shares of stock or securities,
then such additional or different shares, and the Award Agreement or such other
agreement in respect thereof, will be subject to all of the terms, conditions,
and restrictions which were applicable to the Award or the Shares subject to
such Award prior to such adjustment.

 

3. ELIGIBILITY. ISOs may be granted only to Employees. All other Awards may be
granted to Employees, Consultants, Directors, and Non-Employee Directors,
provided that such Consultants, Directors, and Non-Employee Directors render
bona fide services not in connection with the offer and sale of securities in a
capital-raising transaction.

 

4. ADMINISTRATION.

 

4.1. Committee Composition; Authority. This Plan will be administered by the
Committee or by the Board acting as the Committee. Subject to the general
purposes, terms, and conditions of this Plan, and to the direction of the Board,
the Committee will have full power to implement and carry out this Plan, except,
however, the Board will establish the terms for the grant of an Award to
Non-Employee Directors. The Committee will have the authority to:

 

(a) construe and interpret this Plan, any Award Agreement, and any other
agreement or document executed pursuant to this Plan;

 

(b) prescribe, amend, and rescind rules and regulations relating to this Plan or
any Award;

 

(c) select persons to receive Awards;

 

(d) determine the form and terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder. Such terms and conditions include,
but are not limited to, the Exercise Price, the time or times when Awards may
vest and be exercised (which may be based on performance criteria) or settled,
any vesting acceleration or waiver of forfeiture restrictions, the method to
satisfy tax withholding obligations or any other tax liability legally due, and
any restriction or limitation regarding any Award or the Shares relating
thereto, based in each case on such factors as the Committee will determine;

 



2

 



 

(e) determine the number of Shares or other consideration subject to Awards;

 

(f) determine the Fair Market Value in good faith and interpret the applicable
provisions of this Plan and the definition of Fair Market Value in connection
with circumstances that impact the Fair Market Value, if necessary;

 

(g) determine whether Awards will be granted singly, in combination with, in
tandem with, in replacement of, or as alternatives to, other Awards under this
Plan or any other incentive or compensation plan of the Company or any Parent,
Subsidiary, or Affiliate;

 

(h) grant waivers of Plan or Award conditions;

 

(i) determine the vesting, exercisability, and payment of Awards;

 

(j) correct any defect, supply any omission, or reconcile any inconsistency in
this Plan, any Award, or any Award Agreement;

 

(k) determine whether an Award has been vested and/or earned;

 

(l) determine the terms and conditions of any, and to institute any Exchange
Program;

 

(m) reduce or modify any criteria with respect to Performance Factors;

 

(n) adjust Performance Factors to take into account changes in law and
accounting or tax rules as the Committee deems necessary or appropriate to
reflect the impact of extraordinary or unusual items, events, or circumstances
to avoid windfalls or hardships;

 

(o) adopt terms and conditions, rules, and/or procedures (including the adoption
of any subplan under this Plan) relating to the operation and administration of
the Plan to accommodate requirements of local law and procedures outside of the
United States or to qualify Awards for special tax treatment under laws of
jurisdictions other than the United States;

 

(p) exercise discretion with respect to Performance Awards;

 

(q) make all other determinations necessary or advisable for the administration
of this Plan; and

 

(r) delegate any of the foregoing to a subcommittee or to one or more executive
officers pursuant to a specific delegation as permitted by applicable law,
including Section 157(c) of the Delaware General Corporation Law.

 

4.2. Committee Interpretation and Discretion. Any determination made by the
Committee with respect to any Award will be made in its sole discretion at the
time of grant of the Award or, unless in contravention of any express term of
the Plan or Award, at any later time, and such determination will be final and
binding on the Company and all persons having an interest in any Award under the
Plan. Any dispute regarding the interpretation of the Plan or any Award
Agreement will be submitted by the Participant or Company to the Committee for
review. The resolution of such a dispute by the Committee will be final and
binding on the Company and the Participant. The Committee may delegate to one or
more executive officers the authority to review and resolve disputes with
respect to Awards held by Participants who are not Insiders, and such resolution
will be final and binding on the Company and the Participant.

 



3

 



 

4.3. Section 16 of the Exchange Act. Awards granted to Participants who are
subject to Section 16 of the Exchange Act must be approved by two or more
“non-employee directors” (as defined in the regulations promulgated under
Section 16 of the Exchange Act).

 

4.4. Documentation. The Award Agreement for a given Award, the Plan, and any
other documents may be delivered to, and accepted by, a Participant or any other
person in any manner (including electronic distribution or posting) that meets
applicable legal requirements.

 

4.5. Foreign Award Recipients. Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws and practices in other countries in
which the Company, its Subsidiaries, and Affiliates operate or have Employees or
other individuals eligible for Awards, the Committee, in its sole discretion,
will have the power and authority to: (a) determine which Subsidiaries and
Affiliates will be covered by the Plan; (b) determine which individuals outside
the United States are eligible to participate in the Plan, which may include
individuals who provide services to the Company, Subsidiary or Affiliate under
an agreement with a foreign nation or agency; (c) modify the terms and
conditions of any Award granted to individuals outside the United States or
foreign nationals to comply with applicable foreign laws, policies, customs, and
practices; (d) establish subplans and modify exercise procedures, vesting
conditions, and other terms and procedures to the extent the Committee
determines such actions to be necessary or advisable (and such subplans and/or
modifications will be attached to this Plan as appendices, if necessary); and
(e) take any action, before or after an Award is made, that the Committee
determines to be necessary or advisable to obtain approval or comply with any
local governmental regulatory exemptions or approvals, provided, however, that
no action taken under this Section 4.5 will increase the Share limitations
contained in Section 2.1 hereof. Notwithstanding the foregoing, the Committee
may not take any actions hereunder, and no Awards will be granted, that would
violate the Exchange Act or any other applicable United States securities law,
the Code, or any other applicable United States governing statute or law.

 

5. OPTIONS. An Option is the right but not the obligation to purchase a Share,
subject to certain conditions, if applicable. The Committee may grant Options to
eligible Employees, Consultants, and Directors and will determine whether such
Options will be Incentive Stock Options within the meaning of the Code (“ISOs”)
or Nonqualified Stock Options (“NSOs”), the number of Shares subject to the
Option, the Exercise Price of the Option, the period during which the Option may
vest and be exercised, and all other terms and conditions of the Option, subject
to the following terms of this section.

 

5.1. Option Grant. Each Option granted under this Plan will identify the Option
as an ISO or an NSO. An Option may be, but need not be, awarded upon
satisfaction of such Performance Factors during any Performance Period as are
set out in advance in the Participant’s individual Award Agreement. If the
Option is being earned upon the satisfaction of Performance Factors, then the
Committee will: (a) determine the nature, length, and starting date of any
Performance Period for each Option; and (b) select from among the Performance
Factors to be used to measure the performance, if any. Performance Periods may
overlap, and Participants may participate simultaneously with respect to Options
that are subject to different performance goals and other criteria.

 

5.2. Date of Grant. The date of grant of an Option will be the date on which the
Committee makes the determination to grant such Option, or a specified future
date. The Award Agreement and a copy of this Plan will be delivered to the
Participant within a reasonable time after the granting of the Option.

 



4

 



 

5.3. Exercise Period. Options may be vested and exercisable within the times or
upon the conditions as set forth in the Award Agreement governing such Option,
provided, however, that no Option will be exercisable after the expiration of
ten (10) years from the date the Option is granted and provided further that no
ISO granted to a person who, at the time the ISO is granted, directly or by
attribution owns more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or of any Parent or Subsidiary (“Ten
Percent Stockholder”) will be exercisable after the expiration of five (5) years
from the date the ISO is granted. The Committee also may provide for Options to
become exercisable at one time or from time to time, periodically or otherwise,
in such number of Shares or percentage of Shares as the Committee determines.

 

5.4. Exercise Price. The Exercise Price of an Option will be determined by the
Committee when the Option is granted, provided that: (a) the Exercise Price of
an Option will be not less than one hundred percent (100%) of the Fair Market
Value of the Shares on the date of grant, and (b) the Exercise Price of any ISO
granted to a Ten Percent Stockholder will not be less than one hundred ten
percent (110%) of the Fair Market Value of the Shares on the date of grant.
Payment for the Shares purchased may be made in accordance with Section 12 and
the Award Agreement and in accordance with any procedures established by the
Company.

 

5.5. Method of Exercise. Any Option granted hereunder will be vested and
exercisable according to the terms of the Plan and at such times and under such
conditions as determined by the Committee and set forth in the Award Agreement.
An Option may not be exercised for a fraction of a Share. An Option will be
deemed exercised when the Company receives: (a) notice of exercise (in such form
as the Committee may specify from time to time) from the person entitled to
exercise the Option (and/or via electronic execution through the authorized
third-party administrator), and (b) full payment for the Shares with respect to
which the Option is exercised (together with applicable withholding taxes). Full
payment may consist of any consideration and method of payment authorized by the
Committee and permitted by the Award Agreement and the Plan. Shares issued upon
exercise of an Option will be issued in the name of the Participant. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder will exist with
respect to the Shares, notwithstanding the exercise of the Option. The Company
will issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 2.6 of the Plan. Exercising an Option in any manner will decrease the
number of Shares thereafter available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.

 

5.6. Termination of Service. If the Participant’s Service terminates for any
reason except for Cause or the Participant’s death or Disability, then the
Participant may exercise such Participant’s Options only to the extent that such
Options would have been exercisable by the Participant on the date Participant’s
Service terminates no later than three (3) months after the date Participant’s
Service terminates (or such shorter time period not less than thirty (30) days
or longer time period as may be determined by the Committee, with any exercise
beyond three (3) months after the date Participant’s Service terminates deemed
to be the exercise of an NSO), but in any event no later than the expiration
date of the Options.

 

(a) Death. If the Participant’s Service terminates because of the Participant’s
death (or the Participant dies within three (3) months after Participant’s
Service terminates other than for Cause or because of the Participant’s
Disability), then the Participant’s Options may be exercised only to the extent
that such Options would have been exercisable by the Participant on the date
Participant’s Service terminates and must be exercised by the Participant’s
legal representative, or authorized assignee, no later than twelve (12) months
after the date Participant’s Service terminates (or such shorter time period not
less than six (6) months or longer time period as may be determined by the
Committee), but in any event no later than the expiration date of the Options.

 



5

 



 

(b) Disability. If the Participant’s Service terminates because of the
Participant’s Disability, then the Participant’s Options may be exercised only
to the extent that such Options would have been exercisable by the Participant
on the date Participant’s Service terminates and must be exercised by the
Participant (or the Participant’s legal representative or authorized assignee)
no later than twelve (12) months after the date Participant’s Service terminates
(or such shorter time period not less than six (6) months or longer time period
as may be determined by the Committee, with any exercise beyond (a) three (3)
months after the date Participant’s Service terminates when the termination of
Service is for a Disability that is not a “permanent and total disability” as
defined in Section 22(e)(3) of the Code or (b) twelve (12) months after the date
Participant’s Service terminates when the termination of Service is for a
Disability that is a “permanent and total disability” as defined in Section
22(e)(3) of the Code, deemed to be exercise of an NSO), but in any event no
later than the expiration date of the Options.

 

(c) Cause. Unless as otherwise determined by the Committee, if the Participant’s
Service terminates for Cause, then Participant’s Options (whether or not vested)
will expire on the date of termination of Participant’s Service if the Committee
has reasonably determined in good faith that such cessation of Services has
resulted in connection with an act or failure to act constituting Cause (or such
Participant’s Services could have been terminated for Cause (without regard to
the lapsing of any required notice or cure periods in connection therewith) at
the time such Participant terminated Services), or at such later time and on
such conditions as are determined by the Committee, but in any event no later
than the expiration date of the Options. Unless otherwise provided in an
employment agreement, Award Agreement, or other applicable agreement, Cause will
have the meaning set forth in the Plan.

 

5.7. Limitations on Exercise. The Committee may specify a minimum number of
Shares that may be purchased on any exercise of an Option, provided that such
minimum number will not prevent any Participant from exercising the Option for
the full number of Shares for which it is then exercisable.

 

5.8. Limitations on ISOs. With respect to Awards granted as ISOs, to the extent
that the aggregate Fair Market Value of the Shares with respect to which such
ISOs are exercisable for the first time by the Participant during any calendar
year (under all plans of the Company and any Parent or Subsidiary) exceeds one
hundred thousand dollars ($100,000), such Options will be treated as NSOs. For
purposes of this Section 5.8, ISOs will be taken into account in the order in
which they were granted. The Fair Market Value of the Shares will be determined
as of the time the Option with respect to such Shares is granted. In the event
that the Code or the regulations promulgated thereunder are amended after the
Effective Date to provide for a different limit on the Fair Market Value of
Shares permitted to be subject to ISOs, such different limit will be
automatically incorporated herein and will apply to any Options granted after
the effective date of such amendment.

 

5.9. Modification, Extension or Renewal. The Committee may modify, extend, or
renew outstanding Options and authorize the grant of new Options in substitution
therefor, provided that any such action may not, without the written consent of
a Participant, impair any of such Participant’s rights under any Option
previously granted. Any outstanding ISO that is modified, extended, renewed, or
otherwise altered will be treated in accordance with Section 424(h) of the Code.
Subject to Section 19 of this Plan, by written notice to affected Participants,
the Committee may reduce the Exercise Price of outstanding Options without the
consent of such Participants, provided, however, that the Exercise Price may not
be reduced below the Fair Market Value on the date the action is taken to reduce
the Exercise Price.

 



6

 



 

5.10. No Disqualification. Notwithstanding any other provision in this Plan, no
term of this Plan relating to ISOs will be interpreted, amended, or altered, nor
will any discretion or authority granted under this Plan be exercised, so as to
disqualify this Plan under Section 422 of the Code or, without the consent of
the Participant affected, to disqualify any ISO under Section 422 of the Code.

 

6. RESTRICTED STOCK AWARDS. A Restricted Stock Award is an offer by the Company
to sell to an eligible Employee, Consultant, or Director Shares that are subject
to restrictions (“Restricted Stock”). The Committee will determine to whom an
offer will be made, the number of Shares the Participant may purchase, the
Purchase Price, the restrictions under which the Shares will be subject, and all
other terms and conditions of the Restricted Stock Award, subject to the Plan.

 

6.1. Restricted Stock Purchase Agreement. All purchases under a Restricted Stock
Award will be evidenced by an Award Agreement. Except as may otherwise be
provided in an Award Agreement, a Participant accepts a Restricted Stock Award
by signing and delivering to the Company an Award Agreement with full payment of
the Purchase Price, within thirty (30) days from the date the Award Agreement
was delivered to the Participant. If the Participant does not accept such Award
within thirty (30) days, then the offer of such Restricted Stock Award will
terminate, unless the Committee determines otherwise.

 

6.2. Purchase Price. The Purchase Price for a Restricted Stock Award will be
determined by the Committee and may be less than Fair Market Value on the date
the Restricted Stock Award is granted. Payment of the Purchase Price must be
made in accordance with Section 12 of the Plan, and the Award Agreement and in
accordance with any procedures established by the Company.

 

6.3. Terms of Restricted Stock Awards. Restricted Stock Awards will be subject
to such restrictions as the Committee may impose or are required by law. These
restrictions may be based on completion of a specified period of Service with
the Company or upon completion of Performance Factors, if any, during any
Performance Period as set out in advance in the Participant’s Award Agreement.
Prior to the grant of a Restricted Stock Award, the Committee will: (a)
determine the nature, length, and starting date of any Performance Period for
the Restricted Stock Award; (b) select from among the Performance Factors to be
used to measure performance goals, if any; and (c) determine the number of
Shares that may be awarded to the Participant. Performance Periods may overlap,
and a Participant may participate simultaneously with respect to Restricted
Stock Awards that are subject to different Performance Periods and having
different performance goals and other criteria.

 

6.4. Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).

 

7. STOCK BONUS AWARDS. A Stock Bonus Award is an award to an eligible Employee,
Consultant, or Director of Shares for Services to be rendered or for past
Services already rendered to the Company or any Parent, Subsidiary, or
Affiliate. All Stock Bonus Awards will be made pursuant to an Award Agreement.
No payment from the Participant will be required for Shares awarded pursuant to
a Stock Bonus Award.

 

7.1. Terms of Stock Bonus Awards. The Committee will determine the number of
Shares to be awarded to the Participant under a Stock Bonus Award and any
restrictions thereon. These restrictions may be based upon completion of a
specified period of Service with the Company or upon satisfaction of performance
goals based on Performance Factors during any Performance Period as set out in
advance in the Participant’s Stock Bonus Agreement. Prior to the grant of any
Stock Bonus Award the Committee will: (a) determine the nature, length, and
starting date of any Performance Period for the Stock Bonus Award; (b) select
from among the Performance Factors to be used to measure performance goals; and
(c) determine the number of Shares that may be awarded to the Participant.
Performance Periods may overlap, and a Participant may participate
simultaneously with respect to Stock Bonus Awards that are subject to different
Performance Periods and different performance goals and other criteria.



 

7

 



  

7.2. Form of Payment to Participant. Payment may be made in the form of cash,
whole Shares, or a combination thereof, based on the Fair Market Value of the
Shares earned under a Stock Bonus Award on the date of payment, as determined in
the sole discretion of the Committee.

 

7.3. Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).

 

8. STOCK APPRECIATION RIGHTS. A Stock Appreciation Right (“SAR”) is an award to
an eligible Employee, Consultant, or Director that may be settled in cash or
Shares (which may consist of Restricted Stock) having a value equal to (a) the
difference between the Fair Market Value on the date of exercise over the
Exercise Price multiplied by (b) the number of Shares with respect to which the
SAR is being settled (subject to any maximum number of Shares that may be
issuable as specified in an Award Agreement). All SARs will be made pursuant to
an Award Agreement.

 

8.1. Terms of SARs. The Committee will determine the terms of each SAR
including, without limitation: (a) the number of Shares subject to the SAR, (b)
the Exercise Price and the time or times during which the SAR may be settled,
(c) the consideration to be distributed on settlement of the SAR, and (d) the
effect of the Participant’s termination of Service on each SAR. The Exercise
Price of the SAR will be determined by the Committee when the SAR is granted and
may not be less than Fair Market Value of the Shares on the date of grant. A SAR
may be awarded upon satisfaction of Performance Factors, if any, during any
Performance Period as are set out in advance in the Participant’s individual
Award Agreement. If the SAR is being earned upon the satisfaction of Performance
Factors, then the Committee will: (i) determine the nature, length, and starting
date of any Performance Period for each SAR; and (ii) select from among the
Performance Factors to be used to measure the performance, if any. Performance
Periods may overlap, and Participants may participate simultaneously with
respect to SARs that are subject to different Performance Factors and other
criteria.

 

8.2. Exercise Period and Expiration Date. A SAR will be exercisable within the
times or upon the occurrence of events determined by the Committee and set forth
in the Award Agreement governing such SAR. The SAR Agreement will set forth the
expiration date, provided that no SAR will be exercisable after the expiration
of ten (10) years from the date the SAR is granted. The Committee may also
provide for SARs to become exercisable at one time or from time to time,
periodically or otherwise (including, without limitation, upon the attainment
during a Performance Period of performance goals based on Performance Factors),
in such number of Shares or percentage of the Shares subject to the SAR as the
Committee determines. Except as may be set forth in the Participant’s Award
Agreement, vesting ceases on the date Participant’s Service terminates (unless
determined otherwise by the Committee). Notwithstanding the foregoing, the rules
of Section 5.6 also will apply to SARs.

 

8.3. Form of Settlement. Upon exercise of a SAR, a Participant will be entitled
to receive payment from the Company in an amount determined by multiplying (a)
the difference between the Fair Market Value of a Share on the date of exercise
over the Exercise Price, by (b) the number of Shares with respect to which the
SAR is exercised. At the discretion of the Committee, the payment from the
Company for the SAR exercise may be in cash, in Shares of equivalent value, or
in some combination thereof. The portion of a SAR being settled may be paid
currently or on a deferred basis with such interest, if any, as the Committee
determines, provided that the terms of the SAR and any deferral satisfy the
requirements of Section 409A of the Code to the extent applicable.

 



8

 



 

8.4. Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).

 

9. RESTRICTED STOCK UNITS. A Restricted Stock Unit (“RSU”) is an award to an
eligible Employee, Consultant, or Director covering a number of Shares that may
be settled in cash, or by issuance of those Shares (which may consist of
Restricted Stock). All RSUs will be made pursuant to an Award Agreement.

 

9.1. Terms of RSUs. The Committee will determine the terms of an RSU including,
without limitation: (a) the number of Shares subject to the RSU, (b) the time or
times during which the RSU may be settled, (c) the consideration to be
distributed on settlement, and (d) the effect of the Participant’s termination
of Service on each RSU, provided that no RSU will have a term longer than ten
(10) years. An RSU may be awarded upon satisfaction of such performance goals
based on Performance Factors during any Performance Period as are set out in
advance in the Participant’s Award Agreement. If the RSU is being earned upon
satisfaction of Performance Factors, then the Committee will: (i) determine the
nature, length, and starting date of any Performance Period for the RSU; (ii)
select from among the Performance Factors to be used to measure the performance,
if any; and (iii) determine the number of Shares deemed subject to the RSU.
Performance Periods may overlap, and Participants may participate simultaneously
with respect to RSUs that are subject to different Performance Periods and
different performance goals and other criteria.

 

9.2. Form and Timing of Settlement. Payment of earned RSUs will be made as soon
as practicable after the date(s) determined by the Committee and set forth in
the Award Agreement. The Committee, in its sole discretion, may settle earned
RSUs in cash, Shares, or a combination of both. The Committee may also permit a
Participant to defer payment under an RSU to a date or dates after the RSU is
earned, provided that the terms of the RSU and any deferral satisfy the
requirements of Section 409A of the Code to the extent applicable.

 

9.3. Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).

 

10. PERFORMANCE AWARDS.

 

10.1. Types of Performance Awards. A Performance Award is an award to an
eligible Employee, Consultant, or Director of the Company or any Parent,
Subsidiary, or Affiliate that is based upon the attainment of performance goals,
as established by the Committee, and other terms and conditions specified by the
Committee, and may be settled in cash, Shares (which may consist of, without
limitation, Restricted Stock), other property, or any combination thereof.
Grants of Performance Awards will be made pursuant to an Award Agreement.

 

(a) Performance Shares. The Committee may grant Awards of Performance Shares,
designate the Participants to whom Performance Shares are to be awarded, and
determine the number of Performance Shares and the terms and conditions of each
such Award. Performance Shares will consist of a unit valued by reference to a
designated number of Shares, the value of which may be paid to the Participant
by delivery of Shares or, if set forth in the instrument evidencing the Award,
of such property as the Committee will determine, including, without limitation,
cash, Shares, other property, or any combination thereof, upon the attainment of
performance goals, as established by the Committee, and other terms and
conditions specified by the Committee. The amount to be paid under an Award of
Performance Shares may be adjusted on the basis of such further consideration as
the Committee will determine in its sole discretion.

 



9

 



 

(b) Performance Units. The Committee may grant Awards of Performance Units,
designate the Participants to whom Performance Units are to be awarded, and
determine the number of Performance Units and the terms and conditions of each
such Award. Performance Units will consist of a unit valued by reference to a
designated amount of property other than Shares, which value may be paid to the
Participant by delivery of such property as the Committee will determine,
including, without limitation, cash, Shares, other property, or any combination
thereof, upon the attainment of performance goals, as established by the
Committee, and other terms and conditions specified by the Committee.

 

(c) Cash-Settled Performance Awards. The Committee may also grant cash-based
Performance Awards to Participants under the terms of this Plan. Such awards
will be based on the attainment of performance goals using the Performance
Factors within this Plan that are established by the Committee for the relevant
performance period.

 

10.2. Terms of Performance Awards. The Committee will determine, and each Award
Agreement will set forth, the terms of each Performance Award including, without
limitation: (a) the amount of any cash bonus, (b) the number of Shares deemed
subject to an award of Performance Shares, (c) the Performance Factors and
Performance Period that will determine the time and extent to which each award
of Performance Shares will be settled, (d) the consideration to be distributed
on settlement, and (e) the effect of the Participant’s termination of Service on
each Performance Award. In establishing Performance Factors and the Performance
Period the Committee will: (i) determine the nature, length, and starting date
of any Performance Period; (ii) select from among the Performance Factors to be
used; and (iii) determine the number of Shares deemed subject to the award of
Performance Shares. Each Performance Share will have an initial value equal to
the Fair Market Value of a Share on the date of grant. Prior to settlement the
Committee will determine the extent to which Performance Awards have been
earned. Performance Periods may overlap, and Participants may participate
simultaneously with respect to Performance Awards that are subject to different
Performance Periods and different performance goals and other criteria.

 

10.3. Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on the date Participant’s Service terminates
(unless determined otherwise by the Committee).

 

11. CASH AWARDS. A Cash Award (“Cash Award”) is an award that is denominated in,
or payable to an eligible Participant solely in, cash, as deemed by the
Committee to be consistent with the purposes of the Plan. Cash Awards shall be
subject to the terms, conditions, restrictions, and limitations determined by
the Committee, in its sole discretion, from time to time. Awards granted
pursuant to this Section 11 may be granted with value and payment contingent
upon the achievement of Performance Factors.

 

12. PAYMENT FOR SHARE PURCHASES. Payment from a Participant for Shares purchased
pursuant to this Plan may be made in cash or by check or, where expressly
approved for the Participant by the Committee and where permitted by law (and to
the extent not otherwise set forth in the applicable Award Agreement):

 

(a) by cancellation of indebtedness of the Company to the Participant;

 



10

 

 

(b) by surrender of shares of the Company held by the Participant that have a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares as to which said Award will be exercised or settled;

 

(c) by waiver of compensation due or accrued to the Participant for services
rendered or to be rendered to the Company or a Parent or Subsidiary;

 

(d) by consideration received by the Company pursuant to a broker-assisted or
other form of cashless exercise program implemented by the Company in connection
with the Plan;

 

(e) by any combination of the foregoing; or

 

(f) by any other method of payment as is permitted by applicable law.

 

The Committee may limit the availability of any method of payment, to the extent
the Committee determines, in its discretion, such limitation is necessary or
advisable to comply with applicable law or facilitate the administration of the
Plan.

 

13. GRANTS TO NON-EMPLOYEE DIRECTORS.

 

13.1. General. Non-Employee Directors are eligible to receive any type of Award
offered under this Plan except ISOs. Awards pursuant to this Section 13 may be
automatically made pursuant to policy adopted by the Board or made from time to
time as determined in the discretion of the Board. No Non-Employee Director may
receive Awards under the Plan that, when combined with cash compensation
received for service as a Non-Employee Director, exceed seven-hundred and fifty
thousand dollars ($750,000) in value (as described below) in any calendar year.
The value of Awards for purposes of complying with this maximum will be
determined as follows: (a) for Options and SARs, grant date fair value will be
calculated using the Black-Scholes valuation methodology on the date of grant of
such Option or SAR, and (b) for all other Awards other than Options and SARs,
grant date fair value will be determined by either (i) calculating the product
of the Fair Market Value per Share on the date of grant and the aggregate number
of Shares subject to the Award, or (ii) calculating the product using an average
of the Fair Market Value over a number of trading days and the aggregate number
of Shares subject to the Award as determined by the Committee. Awards granted to
an individual while he or she was serving in the capacity as an Employee or
while he or she was a Consultant but not a Non-Employee Director will not count
for purposes of the limitations set forth in this Section 13.1.

 

13.2. Eligibility. Awards pursuant to this Section 13 will be granted only to
Non-Employee Directors. A Non-Employee Director who is elected or re-elected as
a member of the Board will be eligible to receive an Award under this Section
13.

 

13.3. Vesting, Exercisability and Settlement. Except as set forth in Section 22,
Awards will vest, become exercisable, and be settled as determined by the Board.
With respect to Options and SARs, the exercise price granted to Non-Employee
Directors will not be less than the Fair Market Value of the Shares at the time
that such Option or SAR is granted.

 

13.4. Election to Receive Awards in Lieu of Cash. A Non-Employee Director may
elect to receive his or her annual retainer payments and/or meeting fees from
the Company in the form of cash or Awards or a combination thereof, if
permitted, and as determined, by the Committee. Such Awards will be issued under
the Plan. An election under this Section 13.4 will be filed with the Company on
the form prescribed by the Company.

 



11

 



 

14. WITHHOLDING TAXES.



 



14.1. Withholding Generally. Whenever Shares are to be issued in satisfaction of
Awards granted under this Plan or a tax event occurs, the Company may require
the Participant to remit to the Company, or to the Parent, Subsidiary, or
Affiliate, as applicable, employing the Participant an amount sufficient to
satisfy applicable U.S. federal, state, local, and international tax or any
other tax or social insurance liability (the “Tax-Related Items”) legally due
from the Participant prior to the delivery of Shares pursuant to exercise or
settlement of any Award. Whenever payments in satisfaction of Awards granted
under this Plan are to be made in cash, such payment will be net of an amount
sufficient to satisfy applicable withholding obligations for Tax-Related Items.
Unless otherwise determined by the Committee, the Fair Market Value of the
Shares will be determined as of the date that the taxes are required to be
withheld and such Shares will be valued based on the value of the actual trade
or, if there is none, the Fair Market Value of the Shares as of the previous
trading day.

 

14.2. Stock Withholding. The Committee, or its delegate(s), as permitted by
applicable law, in its sole discretion and pursuant to such procedures as it may
specify from time to time and to limitations of local law, may require or permit
a Participant to satisfy such Tax Related Items legally due from the
Participant, in whole or in part by (without limitation) (a) paying cash, (b)
having the Company withhold otherwise deliverable cash or Shares having a Fair
Market Value equal to the Tax-Related Items to be withheld, (c) delivering to
the Company already-owned shares having a Fair Market Value equal to the
Tax-Related Items to be withheld, or (d) withholding from the proceeds of the
sale of otherwise deliverable Shares acquired pursuant to an Award either
through a voluntary sale or through a mandatory sale arranged by the Company.
The Company may withhold or account for these Tax-Related Items by considering
applicable statutory withholding rates or other applicable withholding rates,
including up to the maximum permissible statutory tax rate for the applicable
tax jurisdiction, to the extent consistent with applicable laws.

 

15. TRANSFERABILITY.

 

15.1. Transfer Generally. Unless determined otherwise by the Committee, an Award
may not be sold, pledged, assigned, hypothecated, transferred, or disposed of in
any manner other than by will or by the laws of descent or distribution. If the
Committee makes an Award transferable, including, without limitation, by
instrument to an inter vivos or testamentary trust in which the Awards are to be
passed to beneficiaries upon the death of the trustor (settlor) or by gift or by
domestic relations order to a Permitted Transferee, such Award will contain such
additional terms and conditions as the Committee deems appropriate. All Awards
will be exercisable: (a) during the Participant’s lifetime only by the
Participant or the Participant’s guardian or legal representative; (b) after the
Participant’s death, by the legal representative of the Participant’s heirs or
legatees; and (c) in the case of all awards except ISOs, by a Permitted
Transferee.

 

16. PRIVILEGES OF STOCK OWNERSHIP; RESTRICTIONS ON SHARES.

 

16.1. Voting and Dividends. No Participant will have any of the rights of a
stockholder with respect to any Shares until the Shares are issued to the
Participant, except for any Dividend Equivalent Rights permitted by an
applicable Award Agreement. Any Dividend Equivalent Rights will be subject to
the same vesting or performance conditions as the underlying Award. In addition,
the Committee may provide that any Dividend Equivalent Rights permitted by an
applicable Award Agreement will be deemed to have been reinvested in additional
Shares or otherwise reinvested. After Shares are issued to the Participant, the
Participant will be a stockholder and have all the rights of a stockholder with
respect to such Shares, including the right to vote and receive all dividends or
other distributions made or paid with respect to such Shares; provided, that if
such Shares are Restricted Stock, then any new, additional or different
securities the Participant may become entitled to receive with respect to such
Shares by virtue of a stock dividend, stock split or any other change in the
corporate or capital structure of the Company will be subject to the same
restrictions as the Restricted Stock; provided, further, that the Participant
will have no right to such stock dividends or stock distributions with respect
to Unvested Shares, and any such dividends or stock distributions will be
accrued and paid only at such time, if any, as such Unvested Shares become
vested Shares. The Committee, in its discretion, may provide in the Award
Agreement evidencing any Award that the Participant will be entitled to Dividend
Equivalent Rights with respect to the payment of cash dividends on Shares
underlying an Award during the period beginning on the date the Award is granted
and ending, with respect to each Share subject to the Award, on the earlier of
the date on which the Award is exercised or settled or the date on which it is
forfeited provided, that no Dividend Equivalent Right will be paid with respect
to the Unvested Shares, and such dividends or stock distributions will be
accrued and paid only at such time, if any, as such Unvested Shares become
vested Shares. Such Dividend Equivalent Rights, if any, will be credited to the
Participant in the form of additional whole Shares as of the date of payment of
such cash dividends on Shares.

 



12

 



 

16.2. Restrictions on Shares. At the discretion of the Committee, the Company
may reserve to itself and/or its assignee(s) a right to repurchase (a “Right of
Repurchase”) a portion of any or all Unvested Shares held by a Participant
following such Participant’s termination of Service at any time within ninety
(90) days (or such longer or shorter time determined by the Committee) after the
later of the date Participant’s Service terminates and the date the Participant
purchases Shares under this Plan, for cash and/or cancellation of purchase money
indebtedness, at the Participant’s Purchase Price or Exercise Price, as the case
may be.

 

17. CERTIFICATES. All Shares or other securities whether or not certificated,
delivered under this Plan will be subject to such stock transfer orders,
legends, and other restrictions as the Committee may deem necessary or
advisable, including restrictions under any applicable U.S. federal, state, or
foreign securities law, or any rules, regulations, and other requirements of the
SEC or any stock exchange or automated quotation system upon which the Shares
may be listed or quoted, and any non-U.S. exchange controls or securities law
restrictions to which the Shares are subject.

 

18. ESCROW; PLEDGE OF SHARES. To enforce any restrictions on a Participant’s
Shares, the Committee may require the Participant to deposit all certificates
representing Shares, together with stock powers or other instruments of transfer
approved by the Committee, appropriately endorsed in blank, with the Company or
an agent designated by the Company to hold in escrow until such restrictions
have lapsed or terminated, and the Committee may cause a legend or legends
referencing such restrictions to be placed on the certificates. Any Participant
who is permitted to execute a promissory note as partial or full consideration
for the purchase of Shares under this Plan will be required to pledge and
deposit with the Company all or part of the Shares so purchased as collateral to
secure the payment of the Participant’s obligation to the Company under the
promissory note, provided, however, that the Committee may require or accept
other or additional forms of collateral to secure the payment of such obligation
and, in any event, the Company will have full recourse against the Participant
under the promissory note notwithstanding any pledge of the Participant’s Shares
or other collateral. In connection with any pledge of the Shares, the
Participant will be required to execute and deliver a written pledge agreement
in such form as the Committee will from time to time approve. The Shares
purchased with the promissory note may be released from the pledge on a pro rata
basis as the promissory note is paid.

 

19. REPRICING; EXCHANGE AND BUYOUT OF AWARDS. Without prior stockholder approval
the Committee may (a) reprice Options or SARs (and where such repricing is a
reduction in the Exercise Price of outstanding Options or SARs, the consent of
the affected Participants is not required provided written notice is provided to
them, notwithstanding any adverse tax consequences to them arising from the
repricing), and (b) with the consent of the respective Participants (unless not
required pursuant to Section 5.9 of the Plan), pay cash or issue new Awards in
exchange for the surrender and cancellation of any, or all, outstanding Awards.

 



13

 



 

20. SECURITIES LAW AND OTHER REGULATORY COMPLIANCE. An Award will not be
effective unless such Award is in compliance with all applicable U.S. and
foreign federal and state securities and exchange control and other laws, rules,
and regulations of any governmental body, and the requirements of any stock
exchange or automated quotation system upon which the Shares may then be listed
or quoted, as they are in effect on the date of grant of the Award and also on
the date of exercise or other issuance. Notwithstanding any other provision in
this Plan, the Company will have no obligation to issue or deliver certificates
for Shares under this Plan prior to: (a) obtaining any approvals from
governmental agencies that the Company determines are necessary or advisable
and/or (b) completion of any registration or other qualification of such Shares
under any state, federal, or foreign law or ruling of any governmental body that
the Company determines to be necessary or advisable. The Company will be under
no obligation to register the Shares with the SEC or to effect compliance with
the registration, qualification, or listing requirements of any foreign or state
securities laws, exchange control laws, stock exchange, or automated quotation
system, and the Company will have no liability for any inability or failure to
do so.

 

21. NO OBLIGATION TO EMPLOY. Nothing in this Plan or any Award granted under
this Plan will confer or be deemed to confer on any Participant any right to
continue in the employ of, or to continue any other relationship with, the
Company or any Parent, Subsidiary, or Affiliate or limit in any way the right of
the Company or any Parent, Subsidiary, or Affiliate to terminate Participant’s
employment or other relationship at any time.

 

22. CORPORATE TRANSACTIONS.

 

22.1. Assumption or Replacement of Awards by Successor. In the event of a
Corporate Transaction any or all outstanding Awards may be (a) continued by the
Company, if the Company is the successor entity; or (b) assumed or substituted
by the successor corporation, or a parent or subsidiary of the successor
corporation, for substantially equivalent Awards (including, but not limited to,
an award to acquire the same consideration paid to the stockholders of the
Company pursuant to the Corporate Transaction), in each case after taking into
account appropriate adjustments for the number and kind of shares and exercise
prices. The successor corporation may also issue, as replacement of outstanding
Shares of the Company held by the Participant, substantially similar shares or
other property subject to repurchase restrictions no less favorable to the
Participant. In the event such successor corporation refuses to assume,
substitute or replace any Award in accordance with this Section 22, then
notwithstanding any other provision in this Plan to the contrary, each such
Award shall become fully vested and, as applicable, exercisable and any rights
of repurchase or forfeiture restrictions thereon shall lapse, immediately prior
to the consummation of the Corporation Transaction. Performance Awards not
assumed pursuant to the foregoing shall be deemed earned and vested based on the
greater of actual performance (if determinable) or 100% of target level, unless
otherwise indicated pursuant to the terms and conditions of the applicable Award
Agreement. The Board shall have full power and authority to assign the Company’s
right to repurchase or re-acquire or forfeiture rights to such successor or
acquiring corporation. Awards need not be treated similarly in a Corporate
Transaction.

 

22.2. Assumption of Awards by the Company. The Company, from time to time, also
may substitute or assume outstanding awards granted by another company, whether
in connection with an acquisition of such other company or otherwise, by either:
(a) granting an Award under this Plan in substitution of such other company’s
award, or (b) assuming such award as if it had been granted under this Plan if
the terms of such assumed award could be applied to an Award granted under this
Plan. Such substitution or assumption will be permissible if the holder of the
substituted or assumed award would have been eligible to be granted an Award
under this Plan if the other company had applied the rules of this Plan to such
grant. In the event the Company assumes an award granted by another company, the
terms and conditions of such award will remain unchanged (except that the
Purchase Price or the Exercise Price, as the case may be, and the number and
nature of Shares issuable upon exercise or settlement of any such Award will be
adjusted appropriately pursuant to Section 424(a) of the Code). In the event the
Company elects to grant a new Option in substitution rather than assuming an
existing option, such new Option may be granted with a similarly adjusted
Exercise Price. Substitute Awards will not reduce the number of Shares
authorized for grant under the Plan or authorized for grant to a Participant in
a calendar year.

 



14

 



 

22.3. Non-Employee Directors’ Awards. Notwithstanding any provision to the
contrary herein, in the event of a Corporate Transaction, the vesting of all
Awards granted to Non-Employee Directors will accelerate and such Awards will
become exercisable (as applicable) in full prior to the consummation of such
event at such times and on such conditions as the Committee determines.

 

23. ADOPTION AND STOCKHOLDER APPROVAL. This Plan will be submitted for the
approval of the Company’s stockholders, consistent with applicable laws, within
twelve (12) months before or after the date this Plan is adopted by the Board.

 

24. TERM OF PLAN/GOVERNING LAW. Unless earlier terminated as provided herein,
this Plan will become effective on the Effective Date and will terminate ten
(10) years from the date this Plan is adopted by the Board. This Plan and all
Awards granted hereunder will be governed by and construed in accordance with
the laws of the State of Delaware (excluding its conflict of laws rules).

 

25. AMENDMENT OR TERMINATION OF PLAN. The Board may at any time terminate or
amend this Plan in any respect, including, without limitation, amendment of any
form of Award Agreement or instrument to be executed pursuant to this Plan,
provided, however, that the Board will not, without the approval of the
stockholders of the Company, amend this Plan in any manner that requires such
stockholder approval. No termination or amendment of the Plan will affect any
then-outstanding Award unless expressly provided by the Committee. In any event,
no termination or amendment of the Plan or any outstanding Award may adversely
affect any then outstanding Award without the consent of the Participant, unless
such termination or amendment is necessary to comply with applicable law,
regulation, or rule.

 

26. NONEXCLUSIVITY OF THE PLAN. Neither the adoption of this Plan by the Board,
the submission of this Plan to the stockholders of the Company for approval, nor
any provision of this Plan will be construed as creating any limitations on the
power of the Board to adopt such additional compensation arrangements as it may
deem desirable, including, without limitation, the granting of stock awards and
bonuses otherwise than under this Plan, and such arrangements may be either
generally applicable or applicable only in specific cases.

 

27. INSIDER TRADING POLICY. Each Participant who receives an Award will comply
with any policy adopted by the Company from time to time covering transactions
in the Company’s securities by Employees, officers, and/or Directors of the
Company, as well as with any applicable insider trading or market abuse laws to
which the Participant may be subject.

 

28. ALL AWARDS SUBJECT TO COMPANY CLAWBACK OR RECOUPMENT POLICY. All Awards,
subject to applicable law, will be subject to clawback or recoupment pursuant to
any compensation clawback or recoupment policy adopted by the Board or required
by law during the term of Participant’s employment or other service with the
Company that is applicable to officers, Employees, Directors or other service
providers of the Company, and in addition to any other remedies available under
such policy and applicable law, may require the cancellation of outstanding
Awards and the recoupment of any gains realized with respect to Awards.

 



15

 



 

29. DEFINITIONS. As used in this Plan, and except as elsewhere defined herein,
the following terms will have the following meanings:

 

29.1. “Affiliate” means (a) any entity that, directly or indirectly, is
controlled by, controls, or is under common control with, the Company, and (b)
any entity in which the Company has a significant equity interest, in either
case as determined by the Committee, whether now or hereafter existing.

 

29.2. “Award” means any award under the Plan, including any Option, Performance
Award, Cash Award, Restricted Stock, Stock Bonus, Stock Appreciation Right, or
Restricted Stock Unit.

 

29.3. “Award Agreement” means, with respect to each Award, the written or
electronic agreement between the Company and the Participant setting forth the
terms and conditions of the Award, and country-specific appendix thereto for
grants to non-U.S. Participants, which will be in substantially a form (which
need not be the same for each Participant) that the Committee (or in the case of
Award agreements that are not used for Insiders, the Committee’s delegate(s))
has from time to time approved, and will comply with and be subject to the terms
and conditions of this Plan.

 

29.4. “Board” means the Board of Directors of the Company.

 

29.5. “Cash Award” means an award as defined in Section 11 and granted under the
Plan.

 

29.6. “Cause” means a determination by the Company (and in the case of
Participant who is subject to Section 16 of the Exchange Act, the Committee)
that the Participant has committed an act or acts constituting any of the
following: (i) dishonesty, fraud, misconduct or negligence in connection with
Participant’s duties to the Company, (ii) unauthorized disclosure or use of the
Company’s confidential or proprietary information, (iii) misappropriation of a
business opportunity of the Company, (iv) materially aiding Company competitor,
(v) a felony conviction, (vi) failure or refusal to attend to the duties or
obligations of the Participant’s position (vii) violation or breach of, or
failure to comply with, the Company’s code of ethics or conduct, any of the
Company’s rules, policies or procedures applicable to the Participant or any
agreement in effect between the Company and the Participant or (viii) other
conduct by such Participant that could be expected to be harmful to the
business, interests or reputation of the Company. The determination as to
whether Cause for a Participant’s termination exists will be made in good faith
by the Company or Committee, as applicable, and will be final and binding on the
Participant. This definition does not in any way limit the Company’s or any
Parent’s or Subsidiary’s ability to terminate a Participant’s employment or
services at any time as provided in Section 21 above. Notwithstanding the
foregoing, the foregoing definition of “Cause” may, in part or in whole, be
modified or replaced if a definition of Cause is set forth in such individual’s
employment agreement, Award Agreement, or other applicable agreement with any
Participant that pertains to Awards under the Plan.

 

29.7. “Code” means the United States Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder.

 

29.8. “Committee” means the Compensation Committee of the Board or those persons
to whom administration of the Plan, or part of the Plan, has been delegated as
permitted by law.

 

29.9. “Common Stock” means the common stock of the Company.

 

29.10. “Company” means Augmedix, Inc., a Delaware corporation, or any successor
corporation.

 

29.11. “Consultant” means any natural person, including an advisor or
independent contractor, engaged by the Company or a Parent, Subsidiary, or
Affiliate to render services to such entity.

 



16

 



 

29.12. “Corporate Transaction” means the occurrence of any of the following
events: (a) any “Person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of
the Exchange Act), directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the total voting power represented
by the Company’s then-outstanding voting securities, provided, however, that for
purposes of this subclause (a) the acquisition of additional securities by any
one Person who is considered to own more than fifty percent (50%) of the total
voting power of the securities of the Company will not be considered a Corporate
Transaction; (b) the consummation of the sale or disposition by the Company of
all or substantially all of the Company’s assets; (c) the consummation of a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company or such surviving
entity or its parent outstanding immediately after such merger or consolidation;
(d) any other transaction which qualifies as a “corporate transaction” under
Section 424(a) of the Code wherein the stockholders of the Company give up all
of their equity interest in the Company (except for the acquisition, sale or
transfer of all or substantially all of the outstanding shares of capital stock
of the Company), or (e) a change in the effective control of the Company that
occurs on the date that a majority of members of the Board is replaced during
any twelve (12) month period by members of the Board whose appointment or
election is not endorsed by a majority of the members of the Board prior to the
date of the appointment or election. For purpose of this subclause (e), if any
Person is considered to be in effective control of the Company, the acquisition
of additional control of the Company by the same Person will not be considered a
Corporate Transaction. For purposes of this definition, Persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase, or acquisition of stock, or
similar business transaction with the Company. Notwithstanding the foregoing, to
the extent that any amount constituting deferred compensation (as defined in
Section 409A of the Code) would become payable under this Plan by reason of a
Corporate Transaction, such amount will become payable only if the event
constituting a Corporate Transaction would also qualify as a change in ownership
or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company, each as defined within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and IRS guidance that has
been promulgated or may be promulgated thereunder from time to time.

 

29.13. “Director” means a member of the Board.

 

29.14. “Disability” means in the case of incentive stock options, total and
permanent disability as defined in Section 22(e)(3) of the Code and in the case
of other Awards, that the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months.

 

29.15. “Dividend Equivalent Right” means the right of a Participant, granted at
the discretion of the Committee or as otherwise provided by the Plan, to receive
a credit for the account of such Participant in an amount equal to the cash,
stock, or other property dividends in amounts equal equivalent to cash, stock,
or other property dividends for each Share represented by an Award held by such
Participant.

 

29.16. “Effective Date” means the day immediately prior to the Company’s IPO
Registration Date, subject to approval of the Plan by the Company’s
stockholders.

 

29.17. “Employee” means any person, including officers and Directors, providing
services as an employee to the Company or any Parent, Subsidiary, or Affiliate.
Neither service as a Director nor payment of a director’s fee by the Company
will be sufficient to constitute “employment” by the Company.

 



17

 



 

29.18. “Exchange Act” means the United States Securities Exchange Act of 1934,
as amended.

 

29.19. “Exchange Program” means a program pursuant to which (a) outstanding
Awards are surrendered, cancelled, or exchanged for cash, the same type of
Award, or a different Award (or combination thereof); or (b) the exercise price
of an outstanding Award is increased or reduced.

 

29.20. “Exercise Price” means, with respect to an Option, the price at which a
holder may purchase the Shares issuable upon exercise of an Option and with
respect to a SAR, the price at which the SAR is granted to the holder thereof.

 

29.21. “Fair Market Value” means, as of any date, the value of a Share,
determined as follows:

 

(a) if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal or such other source
as the Committee deems reliable;

 

(b) if such Common Stock is publicly traded but is neither listed nor admitted
to trading on a national securities exchange, the average of the closing bid and
asked prices on the date of determination as reported in The Wall Street Journal
or such other source as the Committee deems reliable;

 

(c) in the case of an Option or SAR grant made on the IPO Registration Date, the
price per share at which Shares are initially offered for sale to the public by
the Company’s underwriters in the initial public offering of Shares as set forth
in the Company’s final prospectus included within the registration statement on
Form S-1 filed with the SEC under the Securities Act; or

 

(d) by the Board or the Committee in good faith.

 

29.22. “Insider” means an officer or Director of the Company or any other person
whose transactions in the Company’s Common Stock are subject to Section 16 of
the Exchange Act.

 

29.23. “IPO Registration Date” means the date on which the Company’s
registration statement on Form S-1 in connection with its initial public
offering of common stock is declared effective by the SEC under the Securities
Act.

 

29.24. “IRS” means the United States Internal Revenue Service.

 

29.25. “Non-Employee Director” means a Director who is not an Employee of the
Company or any Parent, Subsidiary, or Affiliate.

 

29.26. “Option” means an award of an option to purchase Shares pursuant to
Section 5.

 

29.27. “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company if each of such corporations other
than the Company owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

 

29.28. “Participant” means a person who holds an Award under this Plan.

 



18

 



 

29.29. “Performance Award” means an Award as defined in Section 10 and granted
under the Plan, the payment of which is contingent upon achieving certain
performance goals established by the Committee.

 

29.30. “Performance Factors” means any of the factors selected by the Committee
and specified in an Award Agreement, from among the following measures, either
individually, alternatively or in any combination, applied to the Company as a
whole or any business unit or Subsidiary, either individually, alternatively, or
in any combination, on a GAAP or non-GAAP basis, and measured, to the extent
applicable on an absolute basis or relative to a pre-established target, to
determine whether the performance goals established by the Committee with
respect to applicable Awards have been satisfied:

 

(a) profit before tax;

 

(b) billings;

 

(c) revenue;

 

(d) net revenue;

 

(e) earnings (which may include earnings before interest and taxes, earnings
before taxes, net earnings, stock-based compensation expenses, depreciation, and
amortization);

 

(f) operating income;

 

(g) operating margin;

 

(h) operating profit;

 

(i) controllable operating profit or net operating profit;

 

(j) net profit;

 

(k) gross margin;

 

(l) operating expenses or operating expenses as a percentage of revenue;

 

(m) net income;

 

(n) earnings per share;

 

(o) total stockholder return;

 

(p) market share;

 

(q) return on assets or net assets;

 

(r) the Company’s stock price;

 

(s) growth in stockholder value relative to a pre-determined index;

 

(t) return on equity;

 



19

 

 

(u) return on invested capital;

 

(v) cash flow (including free cash flow or operating cash flows);

 

(w) cash conversion cycle;

 

(x) economic value added;

 

(y) individual confidential business objectives;

 

(z) contract awards or backlog;

 

(aa) overhead or other expense reduction;

 

(bb) credit rating;

 

(cc) strategic plan development and implementation;

 

(dd) succession plan development and implementation;

 

(ee) improvement in workforce diversity;

 

(ff) customer indicators and/or satisfaction;

 

(gg) new product invention or innovation;

 

(hh) attainment of research and development milestones;

 

(ii) improvements in productivity;

 

(jj) bookings;

 

(kk) attainment of objective operating goals and employee metrics;

 

(ll) sales;

 

(mm) expenses;

 

(nn) balance of cash, cash equivalents, and marketable securities;

 

(oo) completion of an identified special project;

 

(pp) completion of a joint venture or other corporate transaction;

 

(qq) employee satisfaction and/or retention;

 

(rr) research and development expenses;

 

(ss) working capital targets and changes in working capital; and

 

(tt) any other metric that is capable of measurement as determined by the
Committee.

 



20

 

 

The Committee may provide for one or more equitable adjustments to the
Performance Factors to preserve the Committee’s original intent regarding the
Performance Factors at the time of the initial award grant, such as but not
limited to, adjustments in recognition of unusual or non-recurring items such as
acquisition related activities or changes in applicable accounting rules. It is
within the sole discretion of the Committee to make or not make any such
equitable adjustments.

 

29.31. “Performance Period” means one or more periods of time, which may be of
varying and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Factors will be measured for the purpose
of determining a Participant’s right to, and the payment of, a Performance
Award.

 

29.32. “Performance Share” means an Award as defined in Section 10 and granted
under the Plan, the payment of which is contingent upon achieving certain
performance goals established by the Committee.

 

29.33. “Performance Unit” means an Award as defined in Section 10 and granted
under the Plan, the payment of which is contingent upon achieving certain
performance goals established by the Committee.

 

29.34. “Permitted Transferee” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law (including adoptive relationships) of the Employee, any person
sharing the Employee’s household (other than a tenant or employee), a trust in
which these persons (or the Employee) have more than 50% of the beneficial
interest, a foundation in which these persons (or the Employee) control the
management of assets, and any other entity in which these persons (or the
Employee) own more than 50% of the voting interests.

 

29.35. “Plan” means this Augmedix, Inc., 2020 Equity Incentive Plan.

 

29.36. “Purchase Price” means the price to be paid for Shares acquired under the
Plan, other than Shares acquired upon exercise of an Option or SAR.

 

29.37. “Restricted Stock Award” means an Award as defined in Section 6 and
granted under the Plan or issued pursuant to the early exercise of an Option.

 

29.38. “Restricted Stock Unit” means an Award as defined in Section 9 and
granted under the Plan.

 

29.39. “SEC” means the United States Securities and Exchange Commission.

 

29.40. “Securities Act” means the United States Securities Act of 1933, as
amended.

 



21

 



 

29.41. “Service” will mean service as an Employee, Consultant, Director, or
Non-Employee Director, to the Company or a Parent, Subsidiary, or Affiliate,
subject to such further limitations as may be set forth in the Plan or the
applicable Award Agreement. An Employee will not be deemed to have ceased to
provide Service in the case of (a) sick leave, (b) military leave, or (c) any
other leave of absence approved by the Company, provided that such leave is for
a period of not more than ninety (90) days unless reemployment upon the
expiration of such leave is guaranteed by contract or statute. Notwithstanding
anything to the contrary, an Employee will not be deemed to have ceased to
provide Service if a formal policy adopted from time to time by the Company and
issued and promulgated to employees in writing provides otherwise. In the case
of any Employee on an approved leave of absence or a reduction in hours worked
(for illustrative purposes only, a change in schedule from that of full-time to
part-time), the Committee may make such provisions respecting suspension or
modification of vesting of the Award while on leave from the employ of the
Company or a Parent, Subsidiary, or Affiliate or during such change in working
hours as it may deem appropriate, except that in no event may an Award be
exercised after the expiration of the term set forth in the applicable Award
Agreement. In the event of military or other protected leave, if required by
applicable laws, vesting will continue for the longest period that vesting
continues under any other statutory or Company approved leave of absence and,
upon a Participant’s returning from military leave, he or she will be given
vesting credit with respect to Awards to the same extent as would have applied
had the Participant continued to provide Service to the Company throughout the
leave on the same terms as he or she was providing Service immediately prior to
such leave. An employee will have terminated employment as of the date he or she
ceases to provide Service (regardless of whether the termination is in breach of
local employment laws or is later found to be invalid) and employment will not
be extended by any notice period or garden leave mandated by local law,
provided, however, that a change in status from an Employee to a Consultant or
Non-Employee Director (or vice versa) will not terminate the Participant’s
Service, unless determined by the Committee, in its discretion. The Committee
will have sole discretion to determine whether a Participant has ceased to
provide Service and the effective date on which the Participant ceased to
provide Service.

 

29.42. “Shares” means shares of the Common Stock and the common stock of any
successor entity of the Company.

 

29.43. “Stock Appreciation Right” means an Award defined in Section 8 and
granted under the Plan.

 

29.44. “Stock Bonus” means an Award defined in Section 7 and granted under the
Plan.

 

29.45. “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.

 

29.46. “Treasury Regulations” means regulations promulgated by the United States
Treasury Department.

 

29.47. “Unvested Shares” means Shares that have not yet vested or are subject to
a right of repurchase in favor of the Company (or any successor thereto).

 



22

 

 

AUGMEDIX, INC.

2020 EQUITY INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

 

Unless otherwise defined herein, the terms defined in the Augmedix, Inc. (the
“Company”) 2020 Equity Incentive Plan (the “Plan”) will have the same meanings
in this Notice of Stock Option Grant and the electronic representation of this
Notice of Stock Option Grant established and maintained by the Company or a
third party designated by the Company (this “Notice”).

 

Name:

 

Address:

 

You (the “Participant”) have been granted an option to purchase shares of Common
Stock of the Company (the “Option”) under the Plan subject to the terms and
conditions of the Plan, this Notice, and the Stock Option Award Agreement (the
“Option Agreement”), including any applicable country-specific provisions in any
appendix attached hereto (the “Appendix”), which constitutes part of the Option
Agreement.

 

Grant Number:           Date of Grant:           Vesting Commencement Date:    
      Exercise Price per Share:           Total Number of Shares:           Type
of Option:   Non-Qualified Stock Option           Incentive Stock Option      
Expiration Date: ________ __, 20__; the Option expires earlier if Participant’s
Service terminates earlier, as described in the Option Agreement.     Vesting
Schedule: Subject to the limitations set forth in this Notice, the Plan, and the
Agreement, the Option will vest in accordance with the following
schedule:  [insert applicable vesting schedule, which may include performance
metrics]

 

By accepting (whether in writing, electronically, or otherwise) the Option,
Participant acknowledges and agrees to the following:

 

1)Participant understands that Participant’s Service with the Company or a
Parent, Subsidiary, or Affiliate is for an unspecified duration, can be
terminated at any time (i.e., is “at-will”) except where otherwise prohibited by
applicable law, and that nothing in this Notice, the Option Agreement, or the
Plan changes the nature of that relationship. Participant acknowledges that the
vesting of the Option pursuant to this Notice is subject to Participant’s
continuing Service as an Employee, Director, or Consultant. Participant agrees
and acknowledges that the Vesting Schedule may change prospectively in the event
that Participant’s Service status changes between full-and part-time and/or in
the event the Participant is on a leave of absence, in accordance with Company
policies relating to work schedules and vesting of Awards or as determined by
the Committee. Furthermore, the period during which Participant may exercise the
Option after termination of Service, if any, will commence on the Termination
Date (as defined in the Option Agreement).

 

2)This grant is made under and governed by the Plan, the Agreement, and this
Notice, and this Notice is subject to the terms and conditions of the Agreement
and the Plan, both of which are incorporated herein by reference. Participant
has read the Notice, the Option Agreement and, the Plan.

 

3)Participant has read the Company’s Insider Trading Policy, and agrees to
comply with such policy, as it may be amended from time to time, whenever
Participant acquires or disposes of the Company’s securities.

 



 

 



 

4)By accepting the Option, Participant consents to electronic delivery and
participation as set forth in the Option Agreement.

 

PARTICIPANT   AUGMEDIX, INC.       Signature:     By: Print Name:     Its:  



 



2

 

 

AUGMEDIX, INC.

2020 EQUITY INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

 

Unless otherwise defined in this Stock Option Award Agreement (this “Option
Agreement”), any capitalized terms used herein will have the same meaning
ascribed to them in the Augmedix, Inc. 2020 Equity Incentive Plan (the “Plan”).

 

Participant has been granted an option to purchase Shares (the “Option”) of
Augmedix, Inc. (the “Company”), subject to the terms, restrictions, and
conditions of the Plan, the Notice of Stock Option Grant (the “Notice”), and
this Option Agreement, including any applicable country-specific provisions in
any appendix attached hereto (the “Appendix”), which constitutes part of this
Option Agreement. In the event of a conflict between the terms and conditions of
the Plan and the terms and conditions of the Notice or this Option Agreement,
the terms and conditions of the Plan will prevail.

 

1. Vesting Rights. Subject to the applicable provisions of the Plan and this
Option Agreement, the Option may be exercised, in whole or in part, in
accordance with the Vesting Schedule set forth in the Notice. Participant
acknowledges and agrees that the Vesting Schedule may change prospectively in
the event Participant’s Service status changes between full and part-time and/or
in the event Participant is on a leave of absence, in accordance with Company
policies relating to work schedules and vesting of Awards or as determined by
the Committee. Participant acknowledges that the vesting of the Option pursuant
to this Notice and Agreement is subject to Participant’s continuing Service as
an Employee, Director, or Consultant.

 

2. Grant of Option. Participant has been granted an Option for the number of
Shares set forth in the Notice at the exercise price per Share in U.S. Dollars
set forth in the Notice (the “Exercise Price”). If designated in the Notice as
an Incentive Stock Option (“ISO”), the Option is intended to qualify as an
Incentive Stock Option under Section 422 of the Code. However, if the Option is
intended to be an ISO, to the extent that it exceeds the U.S. $100,000 rule of
Code Section 422(d) it will be treated as a Nonqualified Stock Option (“NSO”).

 

3. Termination Period.

 

(a) General Rule. If Participant’s Service terminates for any reason except
death or Disability, and other than for Cause, then the Option will expire at
the close of business at Company headquarters on the date three (3) months after
Participant’s Termination Date (as defined below) (or such shorter time period
not less than thirty (30) days or longer time period as may be determined by the
Committee, with any exercise beyond three (3) months after the date
Participant’s Service terminates deemed to be the exercise of an NSO). The
Company determines when Participant’s Service terminates for all purposes under
this Option Agreement.

 

(b) Death; Disability. If Participant dies before Participant’s Service
terminates (or Participant dies within three (3) months of Participant’s
termination of Service other than for Cause), then the Option will expire at the
close of business at Company headquarters on the date twelve (12) months after
the date of death (or such shorter time period not less than six (6) months or
longer time period as may be determined by the Committee, subject to the
expiration details in Section 7). If Participant’s Service terminates because of
Participant’s Disability, then the Option will expire at the close of business
at Company headquarters on the date twelve (12) months after Participant’s
Termination Date (or such shorter time period not less than six (6) months or
longer time period as may be determined by the Committee, subject to the
expiration details in Section 7).

 



1

 



 

(c) Cause. Unless otherwise determined by the Committee, the Option (whether or
not vested) will terminate immediately upon the Participant’s cessation of
Services if the Company reasonably determines in good faith that such cessation
of Services has resulted in connection with an act or failure to act
constituting Cause (or the Participant’s Services could have been terminated for
Cause (without regard to the lapsing of any required notice or cure periods in
connection therewith) at the time the Participant terminated Services).

 

(d) No Notification of Exercise Periods. Participant is responsible for keeping
track of these exercise periods following Participant’s termination of Service
for any reason. The Company will not provide further notice of such periods. In
no event will the Option be exercised later than the Expiration Date set forth
in the Notice.

 

(e) Termination. For purposes of this Option, Participant’s Service will be
considered terminated as of the date Participant is no longer providing Services
to the Company, its Parent or one of its Subsidiaries or Affiliates (regardless
of the reason for such termination and whether or not later found to be invalid
or in breach of employment laws in the jurisdiction where Participant is
employed or the terms of Participant’s employment agreement, if any) (the
“Termination Date”). The Committee will have the exclusive discretion to
determine when Participant is no longer actively providing services for purposes
of Participant’s Option (including whether Participant may still be considered
to be providing services while on an approved leave of absence). Unless
otherwise provided in this Option Agreement or determined by the Company,
Participant’s right to vest in this Option under the Plan, if any, will
terminate as of the Termination Date and will not be extended by any notice
period (e.g., Participant’s period of services would not include any contractual
notice period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where Participant is employed or the terms
of Participant’s employment agreement, if any). Following the Termination Date,
Participant may exercise the Option only as set forth in the Notice and this
Section, provided that the period (if any) during which Participant may exercise
the Option after the Termination Date, if any, will commence on the date
Participant ceases to provide services and will not be extended by any notice
period mandated under employment laws in the jurisdiction where Participant is
employed or terms of Participant’s employment agreement, if any. If Participant
does not exercise this Option within the termination period set forth in the
Notice or the termination periods set forth above, the Option will terminate in
its entirety. In no event, may any Option be exercised after the Expiration Date
of the Option as set forth in the Notice.

 

4. Exercise of Option.

 

(a) Right to Exercise. The Option is exercisable during its term in accordance
with the Vesting Schedule set forth in the Notice and the applicable provisions
of the Plan and this Option Agreement. In the event of Participant’s death,
Disability, termination for Cause, or other cessation of Service, the
exercisability of the Option is governed by the applicable provisions of the
Plan, the Notice, and this Option Agreement. The Option may not be exercised for
a fraction of a Share.

 

(b) Method of Exercise. The Option is exercisable by delivery of an exercise
notice in a form specified by the Company (the “Exercise Notice”), which will
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be delivered in person, by
mail, via electronic mail or facsimile or by other authorized method to the
Secretary of the Company or other person designated by the Company. The Exercise
Notice will be accompanied by payment of the aggregate Exercise Price as to all
Exercised Shares together with any applicable Tax-Related Items (as defined in
Section 8 below). The Option will be deemed to be exercised upon receipt by the
Company of such fully executed Exercise Notice accompanied by such aggregate
Exercise Price and payment of any applicable Tax-Related Items. No Shares will
be issued pursuant to the exercise of the Option unless such issuance and
exercise complies with all relevant provisions of law and the requirements of
any stock exchange or quotation service upon which the Shares are then listed.
Assuming such compliance, for United States income tax purposes the Exercised
Shares will be considered transferred to Participant on the date the Option is
exercised with respect to such Exercised Shares.

 



2

 



 

(c) Exercise by Another. If another person wants to exercise the Option after it
has been transferred to him or her in compliance with this Option Agreement,
that person must prove to the Company’s satisfaction that he or she is entitled
to exercise the Option. That person must also complete the proper Exercise
Notice form (as described above) and pay the Exercise Price (as described below)
and any applicable Tax-Related Items (as described below).

 

5. Method of Payment. Payment of the aggregate Exercise Price will be by any of
the following, or a combination thereof, at the election of Participant:

 

(a) Participant’s personal check (or readily available funds), wire transfer, or
a cashier’s check;

 

(b) certificates for shares of Company stock that Participant owns, along with
any forms needed to effect a transfer of those shares to the Company; the value
of the shares, determined as of the effective date of the Option exercise, will
be applied to the Exercise Price. Instead of surrendering shares of Company
stock, Participant may attest to the ownership of those shares on a form
provided by the Company and have the same number of shares subtracted from the
Option shares issued to Participant. However, Participant may not surrender, or
attest to the ownership of, shares of Company stock in payment of the Exercise
Price of Participant’s Option if Participant’s action would cause the Company to
recognize compensation expense (or additional compensation expense) with respect
to this Option for financial reporting purposes;

 

(c) cashless exercise through irrevocable directions to a securities broker
approved by the Company to sell all or part of the Shares covered by the Option
and to deliver to the Company from the sale proceeds an amount sufficient to pay
the Exercise Price and any applicable Tax-Related Items. The balance of the sale
proceeds, if any, will be delivered to Participant. The directions must be given
by signing a special notice of exercise form provided by the Company; or

 

(d) other method authorized by the Company;

 

provided, however, that the Company may restrict the available methods of
payment due to facilitate compliance with applicable law or administration of
the Plan. In particular, if Participant is located outside the United States,
Participant should review the applicable provisions of the Appendix for any such
restrictions that may currently apply.

 

6. Non-Transferability of Option. The Option may not be sold, assigned,
transferred, pledged, hypothecated, or otherwise disposed of other than by will
or by the laws of descent or distribution or court order and may be exercised
during the lifetime of Participant only by Participant or unless otherwise
permitted by the Committee on a case-by-case basis. The terms of the Plan and
this Option Agreement will be binding upon the executors, administrators, heirs,
successors, and assigns of Participant.

 

7. Term of Option. The Option will in any event expire on the expiration date
set forth in the Notice, which date is ten (10) years after the Date of Grant
(five (5) years after the Date of Grant if this option is designated as an ISO
in the Notice of Stock Option Grant and Section 5.3 of the Plan applies).

 



3

 



 

8. Taxes.

 

(a) Responsibility for Taxes. Participant acknowledges that, regardless of any
action taken by the Company or, if different, a Parent, Subsidiary, or Affiliate
employing or retaining Participant (the “Employer”), the ultimate liability for
all income tax, social insurance, payroll tax, fringe benefits tax, payment on
account, or other tax related items related to Participant’s participation in
the Plan and legally applicable to Participant (“Tax-Related Items”) is and
remains Participant’s responsibility and may exceed the amount actually withheld
by the Company or the Employer, if any. Participant further acknowledges that
the Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of this Option, including, but not limited to, the grant, vesting, or exercise
of this Option; the subsequent sale of Shares acquired pursuant to such
exercise; and the receipt of any dividends; and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of this
Option to reduce or eliminate Participant’s liability for Tax-Related Items or
achieve any particular tax result. Further, if Participant is subject to
Tax-Related Items in more than one jurisdiction, Participant acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction. PARTICIPANT SHOULD CONSULT A TAX ADVISER APPROPRIATELY QUALIFIED
IN THE COUNTRY OR COUNTRIES IN WHICH PARTICIPANT RESIDES OR IS SUBJECT TO
TAXATION.

 

(b) Withholding. Prior to any relevant taxable or tax withholding event, as
applicable, Participant agrees to make arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy any withholding obligations for
Tax-Related Items by one or a combination of the following, all under such rules
as may be established by the Committee and in compliance with the Company’s
Insider Trading Policy and 10b5-1 Trading Plan Policy, if applicable:

 

(i)withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer; or

 

(ii)withholding from proceeds of the sale of Shares acquired at exercise of this
Option either through a voluntary sale or through a mandatory sale arranged by
the Company (on Participant’s behalf pursuant to this authorization and without
further consent);

 

(iii)withholding Shares to be issued upon exercise of the Option, provided the
Company only withholds the number of Shares necessary to satisfy no more than
the maximum applicable statutory withholding amounts;

 

(iv)Participant’s payment of a cash amount (including by check representing
readily available funds or a wire transfer); or

 

(v)any other arrangement approved by the Committee and permitted under
applicable law;

 

provided, however, that if Participant is a Section 16 officer of the Company
under the Exchange Act, then the Committee (as constituted in accordance with
Rule 16b-3 of the Exchange Act) shall establish the method of withholding from
alternatives (i) – (v) above prior to the Tax-Related Items withholding event.

 

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable statutory withholding rates or other
applicable withholding rates, including up to the maximum permissible statutory
rate for Participant’s tax jurisdiction(s) in which case Participant will have
no entitlement to the equivalent amount in Shares and will receive a refund of
any over-withheld amount in cash in accordance with applicable law. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, Participant is deemed to have been issued the full number of Exercised
Shares; notwithstanding that a number of the Shares are held back solely for the
purpose of satisfying the withholding obligation for Tax-Related Items.

 

Finally, Participant agrees to pay to the Company and/or the Employer any amount
of Tax-Related Items that the Company and/or the Employer may be required to
withhold or account for as a result of Participant’s participation in the Plan
that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares, if
Participant fails to comply with Participant’s obligations in connection with
the Tax-Related Items.

 



4

 



 

(c) Notice of Disqualifying Disposition of ISO Shares. If Participant is subject
to Tax-Related Items in the United States and sells or otherwise disposes of any
of the Shares acquired pursuant to an ISO on or before the later of (i) two (2)
years after the grant date, or (ii) one (1) year after the exercise date,
Participant will immediately notify the Company in writing of such disposition.
Participant agrees that he or she may be subject to income tax withholding by
the Company on the compensation income recognized from such early disposition of
ISO Shares by payment in cash or out any wages or other cash compensation paid
to Participant by the Company and/or the Employer.

 

9. Nature of Grant. By accepting the Option, Participant acknowledges,
understands and agrees that:

 

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

 

(b) the grant of the Option is exceptional, voluntary, and occasional, and does
not create any contractual or other right to receive future grants of options,
or benefits in lieu of options, even if options have been granted in the past;

 

(c) all decisions with respect to future options or other grants, if any, will
be at the sole discretion of the Company;

 

(d) Participant is voluntarily participating in the Plan;

 

(e) the Option and Participant’s participation in the Plan will not create a
right to employment or be interpreted as forming or amending an employment or
service contract with the Company or the Employer, and will not interfere with
the ability of the Company or the Employer, as applicable, to terminate
Participant’s employment or service relationship (if any);

 

(f) the Option and the Shares subject to the Option, and the income and value of
same, are not intended to replace any pension rights or compensation;

 

(g) the Option and the Shares subject to the Option, and the income and value of
same, are not part of normal or expected compensation for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement, or welfare benefits or similar
payments;

 

(h) unless otherwise agreed with the Company, the Option, and the Shares subject
to the Option, and the income and value of same, are not granted as
consideration for, or in connection with, the service Participant may provide as
a director of a Parent, Subsidiary, or Affiliate;

 

(i) the future value of the Shares underlying the Option is unknown,
indeterminable, and cannot be predicted with certainty; if the underlying Shares
do not increase in value, the Option will have no value; if Participant
exercises the Option and acquires Shares, the value of such Shares may increase
or decrease, even below the Exercise Price;

 

(j) no claim or entitlement to compensation or damages will arise from
forfeiture of the Option resulting from Participant’s termination of Service
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where Participant
is employed or the terms of Participant’s employment agreement, if any), and in
consideration of the grant of the Option to which Participant is otherwise not
entitled, Participant irrevocably agrees never to institute any claim against
the Employer, the Company, and any Parent, Subsidiary, or Affiliate; waives his
or her ability, if any, to bring any such claim; and releases the Employer, the
Company, and any Parent, Subsidiary, or Affiliate from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, Participant will be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claim;

 



5

 



 

(k) unless otherwise provided in the Plan or by the Company in its discretion,
the Option and the benefits evidenced by this Option Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any Corporate Transaction affecting the Shares; and

 

(l) neither the Employer, the Company, or any Parent, Subsidiary or Affiliate
will be liable for any foreign exchange rate fluctuation between Participant’s
local currency and the United States Dollar that may affect the value of the
Option or of any amounts due to Participant pursuant to the exercise of the
Option or the subsequent sale of any Shares acquired upon exercise.

 

(m) the following provisions apply only if Participant is providing services
outside the United States:

 

(i)the Option and the Shares subject to the Option are not part of normal or
expected compensation or salary for any purpose; and

 

(ii)Participant acknowledges and agrees that neither the Company, the Employer
nor any Parent or Subsidiary or Affiliate will be liable for any foreign
exchange rate fluctuation between Participant’s local currency and the United
States Dollar that may affect the value of the Option or of any amounts due to
Participant pursuant to the exercise of the Option or the subsequent sale of any
Shares acquired upon exercised

 

10. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan or Participant’s acquisition or sale of
the underlying Shares. Participant acknowledges, understands, and agrees that he
or she should consult with his or her own personal tax, legal, and financial
advisors regarding his or her participation in the Plan before taking any action
related to the Plan.

 

11. Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Option Agreement and any other Option grant
materials by and among, as applicable, the Employer, the Company and any Parent,
Subsidiary or Affiliate for the exclusive purpose of implementing, administering
and managing Participant’s participation in the Plan.

 

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address, email address and telephone number, date of
birth, social insurance number, passport number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Company, details of all Options or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in Participant’s
favor (“Data”), for the exclusive purpose of implementing, administering and
managing the Plan.

 



6

 



 

Participant understands that Data will be transferred to the stock plan service
provider as may be designated by the Company from time to time or its affiliates
or such other stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan. Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country. Participant understands
that if he or she resides outside the United States, he or she may request a
list with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative. Participant
authorizes the Company, the stock plan service provider as may be designated by
the Company from time to time, and its affiliates, and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing his or her participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. Participant understands that if he or she resides outside the United
States, he or she may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing his or her local human resources representative. Further,
Participant understands that he or she is providing the consents herein on a
purely voluntary basis. If Participant does not consent, or if Participant later
seeks to revoke his or her consent, his or her employment status or service and
career with the Employer will not be adversely affected; the only adverse
consequence of refusing or withdrawing Participant’s consent is that the Company
would not be able to grant Participant options or other equity awards or
administer or maintain such awards. Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.

 

12. Language. If Participant has received this Option Agreement, or any other
document related to the Option and/or the Plan translated into a language other
than English and if the meaning of the translated version is different than the
English version, the English version will control.

 

13. Appendix. Notwithstanding any provisions in this Option Agreement, the
Option will be subject to any special terms and conditions set forth in any
Appendix to this Option Agreement for Participant’s country. Moreover, if
Participant relocates to one of the countries included in the Appendix, the
special terms and conditions for such country will apply to Participant, to the
extent the Company determines that the application of such terms and conditions
is necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this Option Agreement.

 

14. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the Option,
and on any Shares purchased upon exercise of the Option, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

 

15. Acknowledgement. The Company and Participant agree that the Option is
granted under and governed by the Notice, this Option Agreement and the Plan
(incorporated herein by reference). Participant: (a) acknowledges receipt of a
copy of the Plan and the Plan prospectus, (b) represents that Participant has
carefully read and is familiar with their provisions, and (c) hereby accepts the
Option subject to all of the terms and conditions set forth herein and those set
forth in the Plan and the Notice.

 

16. Entire Agreement; Enforcement of Rights. This Option Agreement, the Plan,
and the Notice constitute the entire agreement and understanding of the parties
relating to the subject matter herein and supersede all prior discussions
between them. Any prior agreements, commitments, or negotiations concerning the
purchase of the Shares hereunder are superseded. No adverse modification of, or
adverse amendment to, this Option Agreement, nor any waiver of any rights under
this Option Agreement, will be effective unless in writing and signed by the
parties to this Option Agreement (which writing and signing may be electronic).
The failure by either party to enforce any rights under this Option Agreement
will not be construed as a waiver of any rights of such party.

 



7

 

 



17. Compliance with Laws and Regulations. The issuance of Shares and the sale of
Shares will be subject to and conditioned upon compliance by the Company and
Participant with all applicable state, federal, local and foreign laws and
regulations and with all applicable requirements of any stock exchange or
automated quotation system on which the Company’s Shares may be listed or quoted
at the time of such issuance or transfer. Participant understands that the
Company is under no obligation to register or qualify the Common Stock with any
state, federal, or foreign securities commission or to seek approval or
clearance from any governmental authority for the issuance or sale of the
Shares. Further, Participant agrees that the Company will have unilateral
authority to amend the Plan and this Option Agreement without Participant’s
consent to the extent necessary to comply with securities or other laws
applicable to issuance of Shares. Finally, the Shares issued pursuant to this
Option Agreement will be endorsed with appropriate legends, if any, determined
by the Company.

 

18. Severability. If one or more provisions of this Option Agreement are held to
be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (a) such
provision will be excluded from this Option Agreement, (b) the balance of this
Option Agreement will be interpreted as if such provision were so excluded and
(c) the balance of this Option Agreement will be enforceable in accordance with
its terms.

 

19. Governing Law and Venue. This Option Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto will be
governed, construed and interpreted in accordance with the laws of the State of
Delaware, without giving effect to such state’s conflict of laws rules.

 

Any and all disputes relating to, concerning or arising from this Option
Agreement, or relating to, concerning or arising from the relationship between
the parties evidenced by the Plan or this Option Agreement, will be brought and
heard exclusively in the United States District Court for the District of
Delaware or any state court in New Castle County, Delaware. Each of the parties
hereby represents and agrees that such party is subject to the personal
jurisdiction of said courts; hereby irrevocably consents to the jurisdiction of
such courts in any legal or equitable proceedings related to, concerning, or
arising from such dispute, and waives, to the fullest extent permitted by law,
any objection which such party may now or hereafter have that the laying of the
venue of any legal or equitable proceedings related to, concerning, or arising
from such dispute which is brought in such courts is improper or that such
proceedings have been brought in an inconvenient forum.

 

20. No Rights as Employee, Director or Consultant. Nothing in this Option
Agreement will affect in any manner whatsoever any right or power of the
Employer or the Company to terminate Participant’s Service, for any reason, with
or without Cause.

 



8

 



 

21. Consent to Electronic Delivery of All Plan Documents and Disclosures. By
Participant’s acceptance of the Notice (whether in writing or electronically),
Participant and the Company agree that the Option is granted under and governed
by the terms and conditions of the Plan, the Notice, and this Option Agreement.
Participant has reviewed the Plan, the Notice, and this Option Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing the Notice and Agreement, and fully understands all provisions of the
Plan, the Notice, and this Option Agreement. Participant hereby agrees to accept
as binding, conclusive, and final all decisions or interpretations of the
Committee upon any questions relating to the Plan, the Notice, and this Option
Agreement. Participant further agrees to notify the Company upon any change in
Participant’s residence address. By acceptance of the Option, Participant agrees
to participate in the Plan through an on-line or electronic system established
and maintained by the Company or a third party designated by the Company and
consents to the electronic delivery of the Notice, this Option Agreement, the
Plan, account statements, Plan prospectuses required by the U.S. Securities and
Exchange Commission, U.S. financial reports of the Company, and all other
documents that the Company is required to deliver to its security holders
(including, without limitation, annual reports and proxy statements), or other
communications or information related to the Option and current or future
participation in the Plan. Electronic delivery may include the delivery of a
link to the Company intranet or the internet site of a third party involved in
administering the Plan, the delivery of the document via e-mail, or such other
delivery determined at the Company’s discretion. Participant acknowledges that
Participant may receive from the Company a paper copy of any documents delivered
electronically at no cost if Participant contacts the Company by telephone,
through a postal service, or electronic mail to Stock Administration.
Participant further acknowledges that Participant will be provided with a paper
copy of any documents delivered electronically if electronic delivery fails;
similarly, Participant understands that Participant must provide on request to
the Company or any designated third party a paper copy of any documents
delivered electronically if electronic delivery fails. Also, Participant
understands that Participant’s consent may be revoked or changed, including any
change in the electronic mail address to which documents are delivered (if
Participant has provided an electronic mail address), at any time by notifying
the Company of such revised or revoked consent by telephone, postal service, or
electronic mail to Stock Administration. Finally, Participant understands that
Participant is not required to consent to electronic delivery if local laws
prohibit such consent.

 

22. Insider Trading Restrictions/Market Abuse Laws. Participant acknowledges
that, depending on Participant’s country, Participant may be subject to insider
trading restrictions and/or market abuse laws, which may affect Participant’s
ability to acquire or sell the Shares or rights to Shares under the Plan during
such times as Participant is considered to have “inside information” regarding
the Company (as defined by the laws in Participant’s country). Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Company insider trading
policy. Participant acknowledges that it is Participant’s responsibility to
comply with any applicable restrictions and understands that Participant should
consult his or her personal legal advisor on such matters. In addition,
Participant acknowledges that he or she has read the Company’s Insider Trading
Policy, and agrees to comply with such policy, as it may be amended from time to
time, whenever Participant acquires or disposes of the Company’s securities.

 

23. Award Subject to Company Clawback or Recoupment. To the extent permitted by
applicable law, the Option will be subject to clawback or recoupment pursuant to
any compensation clawback or recoupment policy adopted by the Board or required
by law during the term of Participant’s employment or other Service that is
applicable to Participant. In addition to any other remedies available under
such policy and applicable law, the Company may require the cancellation of
Participant’s Option (whether vested or unvested) and the recoupment of any
gains realized with respect to Participant’s Option.

 

BY ACCEPTING THIS OPTION, PARTICIPANT AGREES TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE AND IN THE PLAN.

 



9

 



 

APPENDIX

 

AUGMEDIX, INC.

2020 EQUITY INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

 

COUNTRY SPECIFIC PROVISIONS FOR EMPLOYEES OUTSIDE THE U.S.

 

Terms and Conditions

 

This Appendix includes additional terms and conditions that govern the Option
granted to Participant under the Plan if Participant resides and/or works in one
of the countries below. This Appendix forms part of the Option Agreement. Any
capitalized term used in this Appendix without definition will have the meaning
ascribed to it in the Notice, the Option Agreement, or the Plan, as applicable.

 

If Participant is a citizen or resident of a country, or is considered resident
of a country, other than the one in which Participant is currently working, or
Participant transfers employment and/or residency between countries after the
Date of Grant, the Company will, in its sole discretion, determine to what
extent the additional terms and conditions included herein will apply to
Participant under these circumstances.

 

Notifications

 

This Appendix also includes information relating to exchange control, securities
laws, foreign asset/account reporting, and other issues of which Participant
should be aware with respect to Participant’s participation in the Plan. The
information is based on the securities, exchange control, foreign asset/account
reporting, and other laws in effect in the respective countries as of ________.
Such laws are complex and change frequently. As a result, Participant should not
rely on the information herein as the only source of information relating to the
consequences of Participant’s participation in the Plan because the information
may be out of date at the time that Participant exercises the Option, sells
Shares acquired under the Plan, or takes any other action in connection with the
Plan.

 

In addition, the information is general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result. Accordingly, Participant should
seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to Participant’s situation.

 

Finally, if Participant is a citizen or resident of a country, or is considered
resident of a country, other than the one in which Participant is currently
working and/or residing, or Participant transfers employment and/or residency
after the Date of Grant, the information contained herein may not apply to
Participant in the same manner.

 



10

 

 

APPENDIX

 

AUGMEDIX, INC.



2020 EQUITY INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

 

COUNTRY SPECIFIC PROVISIONS FOR EMPLOYEES OUTSIDE THE U.S.

 

None

 



11

 



 

AUGMEDIX, INC.

2020 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

 

Unless otherwise defined herein, the terms defined in the Augmedix, Inc. (the
“Company”) 2020 Equity Incentive Plan (the “Plan”) will have the same meanings
in this Notice of Restricted Stock Unit Award and the electronic representation
of this Notice of Restricted Stock Unit Award established and maintained by the
Company or a third party designated by the Company (this “Notice”).

 

Name:

 

Address:

 

You (the “Participant”) have been granted an award of Restricted Stock Units
(“RSUs”) under the Plan subject to the terms and conditions of the Plan, this
Notice and the attached Restricted Stock Unit Award Agreement (the “Agreement”),
including any applicable country-specific provisions in any appendix attached
hereto (the “Appendix”), which constitutes part of the Agreement.

 

Grant Number:

 

Number of RSUs:

 

Date of Grant:

 

Vesting Commencement Date:

 



  Expiration Date: The earlier to occur of: (a) the date on which settlement of
all RSUs granted hereunder occurs, and (b) the tenth anniversary of the Date of
Grant. This RSU expires earlier if Participant’s Service terminates earlier, as
described in the Agreement.         Vesting Schedule: Subject to the limitations
set forth in this Notice, the Plan, and the Agreement, the RSUs will vest in
accordance with the following schedule: [insert applicable vesting schedule,
which may include performance metrics]

  

By accepting (whether in writing, electronically or otherwise) the RSUs,
Participant acknowledges and agrees to the following:

 

1)Participant understands that Participant’s Service with the Company or a
Parent, Subsidiary, or Affiliate is for an unspecified duration, can be
terminated at any time (i.e., is “at-will”), except where otherwise prohibited
by applicable law, and that nothing in this Notice, the Agreement, or the Plan
changes the nature of that relationship. Participant acknowledges that the
vesting of the RSUs pursuant to this Notice is subject to Participant’s
continuing Service as an Employee, Director or Consultant. Participant agrees
and acknowledges that the Vesting Schedule may change prospectively in the event
that Participant’s Service status changes between full- and part-time and/or in
the event the Participant is on a leave of absence, in accordance with Company
policies relating to work schedules and vesting of Awards or as determined by
the Committee.

 

2)This grant is made under and governed by the Plan, the Agreement, and this
Notice, and this Notice is subject to the terms and conditions of the Agreement
and the Plan, both of which are incorporated herein by reference. Participant
has read the Notice, the Agreement, and the Plan.

 

3)Participant has read the Company’s Insider Trading Policy, and agrees to
comply with such policy, as it may be amended from time to time, whenever
Participant acquires or disposes of the Company’s securities.

 

 

 

 



4)By accepting the RSUs, Participant consents to electronic delivery and
participation as set forth in the Agreement.



 

PARTICIPANT   AUGMEDIX, INC.       Signature:              By:             Print
Name:     Its:            

 



2

 

 

AUGMEDIX, INC.

2020 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Unless otherwise defined in this Restricted Stock Unit Award Agreement (this
“Agreement”), any capitalized terms used herein will have the same meaning
ascribed to them in the Augmedix, Inc. 2020 Equity Incentive Plan (the “Plan”).

 

Participant has been granted Restricted Stock Units (“RSUs”) subject to the
terms, restrictions, and conditions of the Plan, the Notice of Restricted Stock
Unit Award (the “Notice”), and this Agreement, including any applicable
country-specific provisions in any appendix attached hereto (the “Appendix”),
which constitutes part of this Agreement. In the event of a conflict between the
terms and conditions of the Plan and the terms and conditions of the Notice or
this Agreement, the terms and conditions of the Plan will prevail.

 

1. Settlement. Settlement of RSUs will be made within thirty (30) days following
the applicable date of vesting under the Vesting Schedule set forth in the
Notice. Settlement of RSUs will be in Shares. No fractional RSUs or rights for
fractional Shares will be created pursuant to this Agreement.

 

2. No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, Participant will have no ownership of the Shares
allocated to the RSUs and will have no rights to dividends or to vote such
Shares.

 

3. Dividend Equivalents. Dividends, if any (whether in cash or Shares), will not
be credited to Participant.

 

4. Non-Transferability of RSUs. The RSUs and any interest therein will not be
sold, assigned, transferred, pledged, hypothecated, or otherwise disposed of in
any manner other than by will or by the laws of descent or distribution or court
order or unless otherwise permitted by the Committee on a case-by-case basis.

 

5. Termination; Leave of Absence; Change in Status. If Participant’s Service
terminates for any reason, all unvested RSUs will be forfeited to the Company
immediately, and all rights of Participant to such RSUs automatically terminate
without payment of any consideration to Participant. Participant’s Service will
be considered terminated as of the date Participant is no longer providing
services (regardless of the reason for such termination and whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
Participant is employed or the terms of Participant’s employment agreement, if
any) and will not, subject to the laws applicable to Participant’s Award, be
extended by any notice period mandated under local laws (e.g., Service would not
include a period of “garden leave” or similar period). Participant acknowledges
and agrees that the Vesting Schedule may change prospectively in the event
Participant’s service status changes between full- and part-time status and/or
in the event Participant is on an approved leave of absence in accordance the
Company’s policies relating to work schedules and vesting of awards or as
determined by the Committee. Participant acknowledges that the vesting of the
Shares pursuant to this Notice and Agreement is subject to Participant’s
continued Service. In case of any dispute as to whether termination of Service
has occurred, the Committee will have sole discretion to determine whether such
termination of Service has occurred and the effective date of such termination
(including whether Participant may still be considered to be providing services
while on an approved leave of absence).

 



 

 



 

6. Taxes.

 

(a) Responsibility for Taxes. Participant acknowledges that, regardless of any
action taken by the Company or, if different, a Parent, Subsidiary or Affiliate
employing or retaining Participant (the “Employer”), the ultimate liability for
all income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to Participant’s participation in the
Plan and legally applicable to Participant (“Tax-Related Items”) is and remains
Participant’s responsibility and may exceed the amount actually withheld by the
Company or the Employer, if any. Participant further acknowledges that the
Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the RSUs, including, but not limited to, the grant, vesting or settlement of
the RSUs and the subsequent sale of Shares acquired pursuant to such settlement
and the receipt of any dividends, and (ii) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the RSUs to
reduce or eliminate Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if Participant is subject to Tax-Related Items
in more than one jurisdiction, Participant acknowledges that the Company and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction. PARTICIPANT SHOULD
CONSULT A TAX ADVISER APPROPRIATELY QUALIFIED IN THE COUNTRY OR COUNTRIES IN
WHICH PARTICIPANT RESIDES OR IS SUBJECT TO TAXATION.

 

(b) Withholding. Prior to any relevant taxable or tax withholding event, as
applicable, Participant agrees to make arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy any withholding obligations for
Tax-Related Items by one or a combination of the following:

 

(i)withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer; or

 

(ii)withholding from proceeds of the sale of Shares acquired upon settlement of
the RSUs either through a voluntary sale or through a mandatory sale arranged by
the Company (on Participant’s behalf pursuant to this authorization and without
further consent);

 

(iii)withholding Shares to be issued upon settlement of the RSUs, provided the
Company only withholds the number of Shares necessary to satisfy no more than
the maximum applicable statutory withholding amounts;

 

(iv)Participant’s payment of a cash amount (including by check representing
readily available funds or a wire transfer); or

 

(v)any other arrangement approved by the Committee and permitted under
applicable law;

 

all under such rules as may be established by the Committee and in compliance
with the Company’s Insider Trading Policy and 10b5-1 Trading Plan Policy, if
applicable; provided however, that if Participant is a Section 16 officer of the
Company under the Exchange Act, then the Committee (as constituted in accordance
with Rule 16b-3 under the Exchange Act) will establish the method of withholding
from alternatives (i)-(v) above prior to the Tax-Related Items withholding
event.

 



2

 

 

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable statutory withholding rates or other
applicable withholding rates, including up to the maximum permissible statutory
rate for Participant’s tax jurisdiction(s) in which case Participant will have
no entitlement to the equivalent amount in Shares and will receive a refund of
any over-withheld amount in cash in accordance with applicable law. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, Participant is deemed to have been issued the full number of Shares
subject to the vested RSUs, notwithstanding that a number of the Shares are held
back solely for the purpose of satisfying the withholding obligation for
Tax-Related Items.

 

Finally, Participant agrees to pay to the Company and/or the Employer any amount
of Tax-Related Items that the Company and/or the Employer may be required to
withhold or account for as a result of Participant’s participation in the Plan
that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares, if
Participant fails to comply with Participant’s obligations in connection with
the Tax-Related Items.

 

7. Nature of Grant. By accepting the RSUs, Participant acknowledges, understands
and agrees that:

 

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

 

(b) the grant of the RSUs is exceptional, voluntary, and occasional, and does
not create any contractual or other right to receive future grants of RSUs, or
benefits in lieu of RSUs, even if RSUs have been granted in the past;

 

(c) all decisions with respect to future RSUs or other grants, if any, will be
at the sole discretion of the Company;

 

(d) Participant is voluntarily participating in the Plan;

 

(e) the RSUs and Participant’s participation in the Plan will not create a right
to employment or be interpreted as forming or amending an employment or service
contract with the Company or the Employer and will not interfere with the
ability of the Company or the Employer, as applicable, to terminate
Participant’s employment or service relationship (if any);

 

(f) the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not intended to replace any pension rights or compensation;

 

(g) the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not part of normal or expected compensation for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement, or welfare benefits or similar
payments;

 

(h) unless otherwise agreed with the Company, the RSUs, and the Shares subject
to the RSUs, and the income and value of same, are not granted as consideration
for, or in connection with, the service Participant may provide as a director of
a Parent, Subsidiary, or Affiliate;

 

(i) the future value of the underlying Shares is unknown, indeterminable, and
cannot be predicted with certainty;

  



3

 



 

(j) no claim or entitlement to compensation or damages will arise from
forfeiture of the RSUs resulting from Participant’s termination of Service
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where Participant
is employed or the terms of Participant’s employment agreement, if any), and in
consideration of the grant of the RSUs to which Participant is otherwise not
entitled, Participant irrevocably agrees never to institute any claim against
the Employer, the Company, and any Parent, Subsidiary or Affiliate; waives his
or her ability, if any, to bring any such claim; and releases the Employer, the
Company, and any Parent, Subsidiary, or Affiliate from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, Participant will be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claim;

 

(k) unless otherwise provided in the Plan or by the Company in its discretion,
the RSUs and the benefits evidenced by this Agreement do not create any
entitlement to have the RSUs or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any Corporate Transaction affecting the Shares; and

 

(l) the following provisions apply only if Participant is providing services
outside the United States:

 

(i) the RSUs and the Shares subject to the RSUs are not part of normal or
expected compensation or salary for any purpose;

 

(ii) Participant acknowledges and agrees that neither the Company, the Employer
nor any Parent or Subsidiary or Affiliate will be liable for any foreign
exchange rate fluctuation between Participant’s local currency and the United
States Dollar that may affect the value of the RSUs or of any amounts due to
Participant pursuant to the settlement of the RSUs or the subsequent sale of any
Shares acquired upon settlement.

 

8. No Advice Regarding Grant. The Company is not providing any tax, legal, or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant acknowledges, understands and agrees he or
she should consult with his or her own personal tax, legal, and financial
advisors regarding his or her participation in the Plan before taking any action
related to the Plan.

 

9. Data Privacy. Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other RSU grant materials
by and among, as applicable, the Employer, the Company and any Parent,
Subsidiary or Affiliate for the exclusive purpose of implementing, administering
and managing Participant’s participation in the Plan.

 

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address, email address and telephone number, date of
birth, social insurance number, passport number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Company, details of all RSUs or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in Participant’s
favor (“Data”), for the exclusive purpose of implementing, administering and
managing the Plan.

 



4

 



 

Participant understands that Data will be transferred to the stock plan service
provider as may be designated by the Company from time to time or its affiliates
or such other stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan. Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country. Participant understands
that if he or she resides outside the United States, he or she may request a
list with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative. Participant
authorizes the Company, the stock plan service provider as may be designated by
the Company from time to time, and its affiliates, and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing his or her participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. Participant understands that if he or she resides outside the United
States, he or she may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing his or her local human resources representative. Further,
Participant understands that he or she is providing the consents herein on a
purely voluntary basis. If Participant does not consent, or if Participant later
seeks to revoke his or her consent, his or her employment status or service and
career with the Employer will not be adversely affected; the only adverse
consequence of refusing or withdrawing Participant’s consent is that the Company
would not be able to grant Participant RSUs or other equity awards or administer
or maintain such awards. Therefore, Participant understands that refusing or
withdrawing his or her consent may affect Participant’s ability to participate
in the Plan. For more information on the consequences of Participant’s refusal
to consent or withdrawal of consent, Participant understands that he or she may
contact his or her local human resources representative.

 

10. Language. If Participant has received this Agreement or any other document
related to the RSU and/or the Plan translated into a language other than English
and if the meaning of the translated version is different than the English
version, the English version will control.

 

11. Appendix. Notwithstanding any provisions in this Agreement, the RSUs will be
subject to any special terms and conditions set forth in any Appendix to this
Agreement for Participant’s country. Moreover, if Participant relocates to one
of the countries included in the Appendix, the special terms and conditions for
such country will apply to Participant, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. The Appendix constitutes part of this
Agreement.

 

12. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the RSUs and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable for legal or administrative reasons, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

 

13. Acknowledgement. The Company and Participant agree that the RSUs are granted
under and governed by the Notice, this Agreement, and the Plan (incorporated
herein by reference). Participant: (a) acknowledges receipt of a copy of the
Plan and the Plan prospectus, (b) represents that Participant has carefully read
and is familiar with their provisions, and (c) hereby accepts the RSUs subject
to all of the terms and conditions set forth herein and those set forth in the
Plan and the Notice.

 



5

 



 

14. Entire Agreement; Enforcement of Rights. This Agreement, the Plan, and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments, or negotiations concerning the purchase of
the Shares hereunder are superseded. No adverse modification of or adverse
amendment to this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing and signed by the parties to this Agreement
(which writing and signing may be electronic). The failure by either party to
enforce any rights under this Agreement will not be construed as a waiver of any
rights of such party.

 

15. Compliance with Laws and Regulations. The issuance of Shares and the sale of
Shares will be subject to and conditioned upon compliance by the Company and
Participant with all applicable state, federal, local and foreign laws and
regulations and with all applicable requirements of any stock exchange or
automated quotation system on which the Company’s Shares may be listed or quoted
at the time of such issuance or transfer. Participant understands that the
Company is under no obligation to register or qualify the Common Stock with any
state, federal, or foreign securities commission or to seek approval or
clearance from any governmental authority for the issuance or sale of the
Shares. Further, Participant agrees that the Company will have unilateral
authority to amend the Plan and this RSU Agreement without Participant’s consent
to the extent necessary to comply with securities or other laws applicable to
issuance of Shares. Finally, the Shares issued pursuant to this RSU Agreement
will be endorsed with appropriate legends, if any, determined by the Company.

 

16. Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (a) such
provision will be excluded from this Agreement, (b) the balance of this
Agreement will be interpreted as if such provision were so excluded and (c) the
balance of this Agreement will be enforceable in accordance with its terms.

 

17. Governing Law and Venue. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto will be
governed, construed, and interpreted in accordance with the laws of the State of
Delaware, without giving effect to such state’s conflict of laws rules.

 

Any and all disputes relating to, concerning or arising from this Agreement, or
relating to, concerning, or arising from the relationship between the parties
evidenced by the Plan or this Agreement, will be brought and heard exclusively
in the United States District Court for the District of Delaware or any state
court in New Castle County, Delaware. Each of the parties hereby represents and
agrees that such party is subject to the personal jurisdiction of said courts;
hereby irrevocably consents to the jurisdiction of such courts in any legal or
equitable proceedings related to, concerning, or arising from such dispute, and
waives, to the fullest extent permitted by law, any objection which such party
may now or hereafter have that the laying of the venue of any legal or equitable
proceedings related to, concerning, or arising from such dispute which is
brought in such courts is improper or that such proceedings have been brought in
an inconvenient forum.

 

18. No Rights as Employee, Director or Consultant. Nothing in this Agreement
will affect in any manner whatsoever any right or power of the Employer or the
Company to terminate Participant’s Service, for any reason, with or without
Cause.

 



6

 



 

19. Consent to Electronic Delivery of All Plan Documents and Disclosures. By
Participant’s acceptance of the Notice (whether in writing or electronically),
Participant and the Company agree that the RSUs are granted under and governed
by the terms and conditions of the Plan, the Notice, and this Agreement.
Participant has reviewed the Plan, the Notice, and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and Agreement, and fully understands all provisions of the
Plan, the Notice, and this Agreement. Participant hereby agrees to accept as
binding, conclusive, and final all decisions or interpretations of the Committee
upon any questions relating to the Plan, the Notice, and this Agreement.
Participant further agrees to notify the Company upon any change in
Participant’s residence address. By acceptance of the RSUs, Participant agrees
to participate in the Plan through an on-line or electronic system established
and maintained by the Company or a third party designated by the Company and
consents to the electronic delivery of the Notice, this Agreement, the Plan,
account statements, Plan prospectuses required by the U.S. Securities and
Exchange Commission, U.S. financial reports of the Company, and all other
documents that the Company is required to deliver to its security holders
(including, without limitation, annual reports and proxy statements), or other
communications or information related to the RSUs and current or future
participation in the Plan. Electronic delivery may include the delivery of a
link to the Company intranet or the internet site of a third party involved in
administering the Plan, the delivery of the document via e-mail, or such other
delivery determined at the Company’s discretion. Participant acknowledges that
Participant may receive from the Company a paper copy of any documents delivered
electronically at no cost if Participant contacts the Company by telephone,
through a postal service, or electronic mail to Stock Administration.
Participant further acknowledges that Participant will be provided with a paper
copy of any documents delivered electronically if electronic delivery fails;
similarly, Participant understands that Participant must provide on request to
the Company or any designated third party a paper copy of any documents
delivered electronically if electronic delivery fails. Also, Participant
understands that Participant’s consent may be revoked or changed, including any
change in the electronic mail address to which documents are delivered (if
Participant has provided an electronic mail address), at any time by notifying
the Company of such revised or revoked consent by telephone, postal service, or
electronic mail to Stock Administration. Finally, Participant understands that
Participant is not required to consent to electronic delivery if local laws
prohibit such consent.

 

20. Insider Trading Restrictions/Market Abuse Laws. Participant acknowledges
that, depending on Participant’s country, Participant may be subject to insider
trading restrictions and/or market abuse laws, which may affect Participant’s
ability to acquire or sell the Shares or rights to Shares under the Plan during
such times as Participant is considered to have “inside information” regarding
the Company (as defined by the laws in Participant’s country). Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Company insider trading
policy. Participant acknowledges that it is Participant’s responsibility to
comply with any applicable restrictions and understands that Participant should
consult his or her personal legal advisor on such matters. In addition,
Participant acknowledges that he or she read the Company’s Insider Trading
Policy, and agrees to comply with such policy, as it may be amended from time to
time, whenever Participant acquires or disposes of the Company’s securities.

 



7

 



 

21. Code Section 409A. For purposes of this Agreement, a termination of
employment will be determined consistent with the rules relating to a
“separation from service” as defined in Section 409A of the Internal Revenue
Code and the regulations thereunder (“Section 409A”). Notwithstanding anything
else provided herein, to the extent any payments provided under this RSU
Agreement in connection with Participant’s termination of employment constitute
deferred compensation subject to Section 409A, and Participant is deemed at the
time of such termination of employment to be a “specified employee” under
Section 409A, then such payment will not be made or commence until the earlier
of (a) the expiration of the six (6) month period measured from Participant’s
separation from service to the Employer or the Company, or (b) the date of
Participant’s death following such a separation from service; provided, however,
that such deferral will only be effected to the extent required to avoid adverse
tax treatment to Participant including, without limitation, the additional tax
for which Participant would otherwise be liable under Section 409A(a)(1)(B) in
the absence of such a deferral. To the extent any payment under this RSU
Agreement may be classified as a “short-term deferral” within the meaning of
Section 409A, such payment will be deemed a short-term deferral, even if it may
also qualify for an exemption from Section 409A under another provision of
Section 409A. Payments pursuant to this section are intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.

 

22. Award Subject to Company Clawback or Recoupment. To the extent permitted by
applicable law, the RSUs will be subject to clawback or recoupment pursuant to
any compensation clawback or recoupment policy adopted by the Board or required
by law during the term of Participant’s employment or other Service that is
applicable to Participant. In addition to any other remedies available under
such policy and applicable law, the Company may require the cancellation of
Participant’s RSUs (whether vested or unvested) and the recoupment of any gains
realized with respect to Participant’s RSUs.

 

BY ACCEPTING THIS AWARD OF RSUS, PARTICIPANT AGREES TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 



8

 



 

APPENDIX

 

AUGMEDIX, INC.

2020 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

COUNTRY SPECIFIC PROVISIONS FOR EMPLOYEES OUTSIDE THE U.S.

 

Terms and Conditions

 

This Appendix includes additional terms and conditions that govern the RSUs
granted to Participant under the Plan if Participant resides and/or works in one
of the countries below. This Appendix forms part of the Agreement. Any
capitalized term used in this Appendix without definition will have the meaning
ascribed to it in the Notice, the Agreement, or the Plan, as applicable.

 

If Participant is a citizen or resident of a country, or is considered resident
of a country, other than the one in which Participant is currently working, or
Participant transfers employment and/or residency between countries after the
Date of Grant, the Company will, in its sole discretion, determine to what
extent the additional terms and conditions included herein will apply to
Participant under these circumstances.

 

Notifications

 

This Appendix also includes information relating to exchange control, securities
laws, foreign asset/account reporting, and other issues of which Participant
should be aware with respect to Participant’s participation in the Plan. The
information is based on the securities, exchange control, foreign asset/account
reporting, and other laws in effect in the respective countries as of _________.
Such laws are complex and change frequently. As a result, Participant should not
rely on the information herein as the only source of information relating to the
consequences of Participant’s participation in the Plan because the information
may be out of date at the time that Participant vests in the RSUs, sells Shares
acquired under the Plan, or takes any other action in connection with the Plan.

 

In addition, the information is general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result. Accordingly, Participant should
seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to Participant’s situation.

 

Finally, if Participant is a citizen or resident of a country, or is considered
resident of a country, other than the one in which Participant is currently
working and/or residing, or Participant transfers employment and/or residency
after the Date of Grant, the information contained herein may not apply to
Participant in the same manner.

 



9

 

 

APPENDIX

 

AUGMEDIX, INC.

2020 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

COUNTRY SPECIFIC PROVISIONS FOR EMPLOYEES OUTSIDE THE U.S.

 

None

 



10

 

 

AUGMEDIX, INC.

2020 EQUITY INCENTIVE PLAN

NOTICE OF PERFORMANCE STOCK UNIT AWARD

 

Unless otherwise defined herein, the terms defined in the Augmedix, Inc. (the
“Company”) 2020 Equity Incentive Plan (the “Plan”) will have the same meanings
in this Notice of Performance Stock Unit Award and the electronic representation
of this Notice of Performance Stock Unit Award established and maintained by the
Company or a third party designated by the Company (this “Notice”).

 

Name:

 

Address:

 

You (the “Participant”) have been granted an award of Performance Stock Units
(“PSUs”) under the Plan subject to the terms and conditions of the Plan, this
Notice and the attached Performance Stock Unit Award Agreement (the
“Agreement”), including any applicable country-specific provisions in any
appendix attached hereto (the “Appendix”), which constitutes part of the
Agreement.

 

Grant Number:

 

Number of PSUs:

 

Date of Grant:

 

Vesting Commencement Date:

 

  Expiration Date: The earlier to occur of: (a) the date on which settlement of
all PSUs granted hereunder occurs, and (b) the tenth anniversary of the Date of
Grant. This RSU expires earlier if Participant’s Service terminates earlier, as
described in the Agreement.         Vesting Schedule: Subject to the limitations
set forth in this Notice, the Plan, and the Agreement, the PSUs will vest in
accordance with the following schedule: [insert applicable vesting schedule,
which may include performance metrics]

 

By accepting (whether in writing, electronically or otherwise) the PSUs,
Participant acknowledges and agrees to the following:

 

1)Participant understands that Participant’s Service with the Company or a
Parent, Subsidiary, or Affiliate is for an unspecified duration, can be
terminated at any time (i.e., is “at-will”), except where otherwise prohibited
by applicable law, and that nothing in this Notice, the Agreement, or the Plan
changes the nature of that relationship. Participant acknowledges that the
vesting of the PSUs pursuant to this Notice is subject to Participant’s
continuing Service as an Employee, Director or Consultant. Participant agrees
and acknowledges that the Vesting Schedule may change prospectively in the event
that Participant’s Service status changes between full- and part-time and/or in
the event the Participant is on a leave of absence, in accordance with Company
policies relating to work schedules and vesting of Awards or as determined by
the Committee.

 

2)This grant is made under and governed by the Plan, the Agreement, and this
Notice, and this Notice is subject to the terms and conditions of the Agreement
and the Plan, both of which are incorporated herein by reference. Participant
has read the Notice, the Agreement, and the Plan.

 

3)Participant has read the Company’s Insider Trading Policy, and agrees to
comply with such policy, as it may be amended from time to time, whenever
Participant acquires or disposes of the Company’s securities.

 

 

 

 



4)By accepting the PSUs, Participant consents to electronic delivery and
participation as set forth in the Agreement.

 

PARTICIPANT   AUGMEDIX, INC.       Signature:     By:        Print Name:    
Its:  

 



2

 



 

AUGMEDIX, INC.

2020 EQUITY INCENTIVE PLAN

PERFORMANCE STOCK UNIT AWARD AGREEMENT

 

Unless otherwise defined in this Performance Stock Unit Award Agreement (this
“Agreement”), any capitalized terms used herein will have the same meaning
ascribed to them in the Augmedix, Inc. 2020 Equity Incentive Plan (the “Plan”).

 

Participant has been granted Performance Stock Units (“PSUs”) subject to the
terms, restrictions, and conditions of the Plan, the Notice of Performance Stock
Unit Award (the “Notice”), and this Agreement, including any applicable
country-specific provisions in any appendix attached hereto (the “Appendix”),
which constitutes part of this Agreement. In the event of a conflict between the
terms and conditions of the Plan and the terms and conditions of the Notice or
this Agreement, the terms and conditions of the Plan will prevail.

 

1. Settlement. Settlement of PSUs will be made within thirty (30) days following
the applicable date of vesting under the Vesting Schedule set forth in the
Notice. Settlement of PSUs will be in Shares. No fractional PSUs or rights for
fractional Shares will be created pursuant to this Agreement.

 

2. No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested PSUs, Participant will have no ownership of the Shares
allocated to the PSUs and will have no rights to dividends or to vote such
Shares.

 

3. Dividend Equivalents. Dividends, if any (whether in cash or Shares), will not
be credited to Participant.

 

4. Non-Transferability of PSUs. The PSUs and any interest therein will not be
sold, assigned, transferred, pledged, hypothecated, or otherwise disposed of in
any manner other than by will or by the laws of descent or distribution or court
order or unless otherwise permitted by the Committee on a case-by-case basis.

 

5. Termination; Leave of Absence; Change in Status. If Participant’s Service
terminates for any reason, all unvested PSUs will be forfeited to the Company
immediately, and all rights of Participant to such PSUs automatically terminate
without payment of any consideration to Participant. Participant’s Service will
be considered terminated as of the date Participant is no longer providing
services (regardless of the reason for such termination and whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
Participant is employed or the terms of Participant’s employment agreement, if
any) and will not, subject to the laws applicable to Participant’s Award, be
extended by any notice period mandated under local laws (e.g., Service would not
include a period of “garden leave” or similar period). Participant acknowledges
and agrees that the Vesting Schedule may change prospectively in the event
Participant’s service status changes between full- and part-time status and/or
in the event Participant is on an approved leave of absence in accordance the
Company’s policies relating to work schedules and vesting of awards or as
determined by the Committee. Participant acknowledges that the vesting of the
Shares pursuant to this Notice and Agreement is subject to Participant’s
continued Service. In case of any dispute as to whether termination of Service
has occurred, the Committee will have sole discretion to determine whether such
termination of Service has occurred and the effective date of such termination
(including whether Participant may still be considered to be providing services
while on an approved leave of absence).

 



 

 



 

6. Taxes.

 

(a) Responsibility for Taxes. Participant acknowledges that, regardless of any
action taken by the Company or, if different, a Parent, Subsidiary or Affiliate
employing or retaining Participant (the “Employer”), the ultimate liability for
all income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to Participant’s participation in the
Plan and legally applicable to Participant (“Tax-Related Items”) is and remains
Participant’s responsibility and may exceed the amount actually withheld by the
Company or the Employer, if any. Participant further acknowledges that the
Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the PSUs, including, but not limited to, the grant, vesting or settlement of
the PSUs and the subsequent sale of Shares acquired pursuant to such settlement
and the receipt of any dividends, and (ii) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the PSUs to
reduce or eliminate Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if Participant is subject to Tax-Related Items
in more than one jurisdiction, Participant acknowledges that the Company and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction. PARTICIPANT SHOULD
CONSULT A TAX ADVISER APPROPRIATELY QUALIFIED IN THE COUNTRY OR COUNTRIES IN
WHICH PARTICIPANT RESIDES OR IS SUBJECT TO TAXATION.

 

(b) Withholding. Prior to any relevant taxable or tax withholding event, as
applicable, Participant agrees to make arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy any withholding obligations for
Tax-Related Items by one or a combination of the following:

 

(i)withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer; or

 

(ii)withholding from proceeds of the sale of Shares acquired upon settlement of
the PSUs either through a voluntary sale or through a mandatory sale arranged by
the Company (on Participant’s behalf pursuant to this authorization and without
further consent);

 

(iii)withholding Shares to be issued upon settlement of the PSUs, provided the
Company only withholds the number of Shares necessary to satisfy no more than
the maximum applicable statutory withholding amounts;

 

(iv)Participant’s payment of a cash amount (including by check representing
readily available funds or a wire transfer); or

 

(v)any other arrangement approved by the Committee and permitted under
applicable law;

 

all under such rules as may be established by the Committee and in compliance
with the Company’s Insider Trading Policy and 10b5-1 Trading Plan Policy, if
applicable; provided however, that if Participant is a Section 16 officer of the
Company under the Exchange Act, then the Committee (as constituted in accordance
with Rule 16b-3 under the Exchange Act) will establish the method of withholding
from alternatives (i)-(v) above prior to the Tax-Related Items withholding
event.

 



2

 



 

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable statutory withholding rates or other
applicable withholding rates, including up to the maximum permissible statutory
rate for Participant’s tax jurisdiction(s) in which case Participant will have
no entitlement to the equivalent amount in Shares and will receive a refund of
any over-withheld amount in cash in accordance with applicable law. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, Participant is deemed to have been issued the full number of Shares
subject to the vested PSUs, notwithstanding that a number of the Shares are held
back solely for the purpose of satisfying the withholding obligation for
Tax-Related Items.

 

Finally, Participant agrees to pay to the Company and/or the Employer any amount
of Tax-Related Items that the Company and/or the Employer may be required to
withhold or account for as a result of Participant’s participation in the Plan
that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares, if
Participant fails to comply with Participant’s obligations in connection with
the Tax-Related Items.

 

7.Nature of Grant. By accepting the PSUs, Participant acknowledges, understands
and agrees that:

 

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

 

(b) the grant of the PSUs is exceptional, voluntary, and occasional, and does
not create any contractual or other right to receive future grants of PSUs, or
benefits in lieu of PSUs, even if PSUs have been granted in the past;

 

(c) all decisions with respect to future PSUs or other grants, if any, will be
at the sole discretion of the Company;

 

(d) Participant is voluntarily participating in the Plan;

 

(e) the PSUs and Participant’s participation in the Plan will not create a right
to employment or be interpreted as forming or amending an employment or service
contract with the Company or the Employer and will not interfere with the
ability of the Company or the Employer, as applicable, to terminate
Participant’s employment or service relationship (if any);

 

(f) the PSUs and the Shares subject to the PSUs, and the income and value of
same, are not intended to replace any pension rights or compensation;

 

(g) the PSUs and the Shares subject to the PSUs, and the income and value of
same, are not part of normal or expected compensation for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement, or welfare benefits or similar
payments;

 

(h) unless otherwise agreed with the Company, the PSUs, and the Shares subject
to the PSUs, and the income and value of same, are not granted as consideration
for, or in connection with, the service Participant may provide as a director of
a Parent, Subsidiary, or Affiliate;

 

(i) the future value of the underlying Shares is unknown, indeterminable, and
cannot be predicted with certainty;

 



3

 

 

(j) no claim or entitlement to compensation or damages will arise from
forfeiture of the PSUs resulting from Participant’s termination of Service
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where Participant
is employed or the terms of Participant’s employment agreement, if any), and in
consideration of the grant of the PSUs to which Participant is otherwise not
entitled, Participant irrevocably agrees never to institute any claim against
the Employer, the Company, and any Parent, Subsidiary or Affiliate; waives his
or her ability, if any, to bring any such claim; and releases the Employer, the
Company, and any Parent, Subsidiary, or Affiliate from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, Participant will be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claim;

 

(k) unless otherwise provided in the Plan or by the Company in its discretion,
the PSUs and the benefits evidenced by this Agreement do not create any
entitlement to have the PSUs or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any Corporate Transaction affecting the Shares; and

 

(l) the following provisions apply only if Participant is providing services
outside the United States:

 

(i) the PSUs and the Shares subject to the PSUs are not part of normal or
expected compensation or salary for any purpose;

 

(ii) Participant acknowledges and agrees that neither the Company, the Employer
nor any Parent or Subsidiary or Affiliate will be liable for any foreign
exchange rate fluctuation between Participant’s local currency and the United
States Dollar that may affect the value of the PSUs or of any amounts due to
Participant pursuant to the settlement of the PSUs or the subsequent sale of any
Shares acquired upon settlement.

 

8. No Advice Regarding Grant. The Company is not providing any tax, legal, or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant acknowledges, understands and agrees he or
she should consult with his or her own personal tax, legal, and financial
advisors regarding his or her participation in the Plan before taking any action
related to the Plan.

 

9. Data Privacy. Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other RSU grant materials
by and among, as applicable, the Employer, the Company and any Parent,
Subsidiary or Affiliate for the exclusive purpose of implementing, administering
and managing Participant’s participation in the Plan.

 

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address, email address and telephone number, date of
birth, social insurance number, passport number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Company, details of all PSUs or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in Participant’s
favor (“Data”), for the exclusive purpose of implementing, administering and
managing the Plan.

 



4

 



 

Participant understands that Data will be transferred to the stock plan service
provider as may be designated by the Company from time to time or its affiliates
or such other stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan. Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country. Participant understands
that if he or she resides outside the United States, he or she may request a
list with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative. Participant
authorizes the Company, the stock plan service provider as may be designated by
the Company from time to time, and its affiliates, and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing his or her participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. Participant understands that if he or she resides outside the United
States, he or she may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing his or her local human resources representative. Further,
Participant understands that he or she is providing the consents herein on a
purely voluntary basis. If Participant does not consent, or if Participant later
seeks to revoke his or her consent, his or her employment status or service and
career with the Employer will not be adversely affected; the only adverse
consequence of refusing or withdrawing Participant’s consent is that the Company
would not be able to grant Participant PSUs or other equity awards or administer
or maintain such awards. Therefore, Participant understands that refusing or
withdrawing his or her consent may affect Participant’s ability to participate
in the Plan. For more information on the consequences of Participant’s refusal
to consent or withdrawal of consent, Participant understands that he or she may
contact his or her local human resources representative.

 

10. Language. If Participant has received this Agreement or any other document
related to the RSU and/or the Plan translated into a language other than English
and if the meaning of the translated version is different than the English
version, the English version will control.

 

11. Appendix. Notwithstanding any provisions in this Agreement, the PSUs will be
subject to any special terms and conditions set forth in any Appendix to this
Agreement for Participant’s country. Moreover, if Participant relocates to one
of the countries included in the Appendix, the special terms and conditions for
such country will apply to Participant, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. The Appendix constitutes part of this
Agreement.

 

12. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the PSUs and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable for legal or administrative reasons, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

 

13. Acknowledgement. The Company and Participant agree that the PSUs are granted
under and governed by the Notice, this Agreement, and the Plan (incorporated
herein by reference). Participant: (a) acknowledges receipt of a copy of the
Plan and the Plan prospectus, (b) represents that Participant has carefully read
and is familiar with their provisions, and (c) hereby accepts the PSUs subject
to all of the terms and conditions set forth herein and those set forth in the
Plan and the Notice.

 



5

 



 

14. Entire Agreement; Enforcement of Rights. This Agreement, the Plan, and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments, or negotiations concerning the purchase of
the Shares hereunder are superseded. No adverse modification of or adverse
amendment to this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing and signed by the parties to this Agreement
(which writing and signing may be electronic). The failure by either party to
enforce any rights under this Agreement will not be construed as a waiver of any
rights of such party.

 

15. Compliance with Laws and Regulations. The issuance of Shares and the sale of
Shares will be subject to and conditioned upon compliance by the Company and
Participant with all applicable state, federal, local and foreign laws and
regulations and with all applicable requirements of any stock exchange or
automated quotation system on which the Company’s Shares may be listed or quoted
at the time of such issuance or transfer. Participant understands that the
Company is under no obligation to register or qualify the Common Stock with any
state, federal, or foreign securities commission or to seek approval or
clearance from any governmental authority for the issuance or sale of the
Shares. Further, Participant agrees that the Company will have unilateral
authority to amend the Plan and this RSU Agreement without Participant’s consent
to the extent necessary to comply with securities or other laws applicable to
issuance of Shares. Finally, the Shares issued pursuant to this RSU Agreement
will be endorsed with appropriate legends, if any, determined by the Company.

 

16. Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (a) such
provision will be excluded from this Agreement, (b) the balance of this
Agreement will be interpreted as if such provision were so excluded and (c) the
balance of this Agreement will be enforceable in accordance with its terms.

 

17. Governing Law and Venue. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto will be
governed, construed, and interpreted in accordance with the laws of the State of
Delaware, without giving effect to such state’s conflict of laws rules.

 

Any and all disputes relating to, concerning or arising from this Agreement, or
relating to, concerning, or arising from the relationship between the parties
evidenced by the Plan or this Agreement, will be brought and heard exclusively
in the United States District Court for the District of Delaware or any state
court in New Castle County, Delaware. Each of the parties hereby represents and
agrees that such party is subject to the personal jurisdiction of said courts;
hereby irrevocably consents to the jurisdiction of such courts in any legal or
equitable proceedings related to, concerning, or arising from such dispute, and
waives, to the fullest extent permitted by law, any objection which such party
may now or hereafter have that the laying of the venue of any legal or equitable
proceedings related to, concerning, or arising from such dispute which is
brought in such courts is improper or that such proceedings have been brought in
an inconvenient forum.

 

18. No Rights as Employee, Director or Consultant. Nothing in this Agreement
will affect in any manner whatsoever any right or power of the Employer or the
Company to terminate Participant’s Service, for any reason, with or without
Cause.

 



6

 



 

19. Consent to Electronic Delivery of All Plan Documents and Disclosures. By
Participant’s acceptance of the Notice (whether in writing or electronically),
Participant and the Company agree that the PSUs are granted under and governed
by the terms and conditions of the Plan, the Notice, and this Agreement.
Participant has reviewed the Plan, the Notice, and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and Agreement, and fully understands all provisions of the
Plan, the Notice, and this Agreement. Participant hereby agrees to accept as
binding, conclusive, and final all decisions or interpretations of the Committee
upon any questions relating to the Plan, the Notice, and this Agreement.
Participant further agrees to notify the Company upon any change in
Participant’s residence address. By acceptance of the PSUs, Participant agrees
to participate in the Plan through an on-line or electronic system established
and maintained by the Company or a third party designated by the Company and
consents to the electronic delivery of the Notice, this Agreement, the Plan,
account statements, Plan prospectuses required by the U.S. Securities and
Exchange Commission, U.S. financial reports of the Company, and all other
documents that the Company is required to deliver to its security holders
(including, without limitation, annual reports and proxy statements), or other
communications or information related to the PSUs and current or future
participation in the Plan. Electronic delivery may include the delivery of a
link to the Company intranet or the internet site of a third party involved in
administering the Plan, the delivery of the document via e-mail, or such other
delivery determined at the Company’s discretion. Participant acknowledges that
Participant may receive from the Company a paper copy of any documents delivered
electronically at no cost if Participant contacts the Company by telephone,
through a postal service, or electronic mail to Stock Administration.
Participant further acknowledges that Participant will be provided with a paper
copy of any documents delivered electronically if electronic delivery fails;
similarly, Participant understands that Participant must provide on request to
the Company or any designated third party a paper copy of any documents
delivered electronically if electronic delivery fails. Also, Participant
understands that Participant’s consent may be revoked or changed, including any
change in the electronic mail address to which documents are delivered (if
Participant has provided an electronic mail address), at any time by notifying
the Company of such revised or revoked consent by telephone, postal service, or
electronic mail to Stock Administration. Finally, Participant understands that
Participant is not required to consent to electronic delivery if local laws
prohibit such consent.

 

20. Insider Trading Restrictions/Market Abuse Laws. Participant acknowledges
that, depending on Participant’s country, Participant may be subject to insider
trading restrictions and/or market abuse laws, which may affect Participant’s
ability to acquire or sell the Shares or rights to Shares under the Plan during
such times as Participant is considered to have “inside information” regarding
the Company (as defined by the laws in Participant’s country). Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Company insider trading
policy. Participant acknowledges that it is Participant’s responsibility to
comply with any applicable restrictions and understands that Participant should
consult his or her personal legal advisor on such matters. In addition,
Participant acknowledges that he or she read the Company’s Insider Trading
Policy, and agrees to comply with such policy, as it may be amended from time to
time, whenever Participant acquires or disposes of the Company’s securities.

 



7

 



 

21. Code Section 409A. For purposes of this Agreement, a termination of
employment will be determined consistent with the rules relating to a
“separation from service” as defined in Section 409A of the Internal Revenue
Code and the regulations thereunder (“Section 409A”). Notwithstanding anything
else provided herein, to the extent any payments provided under this RSU
Agreement in connection with Participant’s termination of employment constitute
deferred compensation subject to Section 409A, and Participant is deemed at the
time of such termination of employment to be a “specified employee” under
Section 409A, then such payment will not be made or commence until the earlier
of (a) the expiration of the six (6) month period measured from Participant’s
separation from service to the Employer or the Company, or (b) the date of
Participant’s death following such a separation from service; provided, however,
that such deferral will only be effected to the extent required to avoid adverse
tax treatment to Participant including, without limitation, the additional tax
for which Participant would otherwise be liable under Section 409A(a)(1)(B) in
the absence of such a deferral. To the extent any payment under this RSU
Agreement may be classified as a “short-term deferral” within the meaning of
Section 409A, such payment will be deemed a short-term deferral, even if it may
also qualify for an exemption from Section 409A under another provision of
Section 409A. Payments pursuant to this section are intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.

 

22. Award Subject to Company Clawback or Recoupment. To the extent permitted by
applicable law, the PSUs will be subject to clawback or recoupment pursuant to
any compensation clawback or recoupment policy adopted by the Board or required
by law during the term of Participant’s employment or other Service that is
applicable to Participant. In addition to any other remedies available under
such policy and applicable law, the Company may require the cancellation of
Participant’s PSUs (whether vested or unvested) and the recoupment of any gains
realized with respect to Participant’s PSUs.

 

BY ACCEPTING THIS AWARD OF RSUS, PARTICIPANT AGREES TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 



8

 



 

APPENDIX

 

AUGMEDIX, INC.

2020 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

COUNTRY SPECIFIC PROVISIONS FOR EMPLOYEES OUTSIDE THE U.S.

 

Terms and Conditions

 

This Appendix includes additional terms and conditions that govern the PSUs
granted to Participant under the Plan if Participant resides and/or works in one
of the countries below. This Appendix forms part of the Agreement. Any
capitalized term used in this Appendix without definition will have the meaning
ascribed to it in the Notice, the Agreement, or the Plan, as applicable.

 

If Participant is a citizen or resident of a country, or is considered resident
of a country, other than the one in which Participant is currently working, or
Participant transfers employment and/or residency between countries after the
Date of Grant, the Company will, in its sole discretion, determine to what
extent the additional terms and conditions included herein will apply to
Participant under these circumstances.

 

Notifications

 

This Appendix also includes information relating to exchange control, securities
laws, foreign asset/account reporting, and other issues of which Participant
should be aware with respect to Participant’s participation in the Plan. The
information is based on the securities, exchange control, foreign asset/account
reporting, and other laws in effect in the respective countries as of _________.
Such laws are complex and change frequently. As a result, Participant should not
rely on the information herein as the only source of information relating to the
consequences of Participant’s participation in the Plan because the information
may be out of date at the time that Participant vests in the PSUs, sells Shares
acquired under the Plan, or takes any other action in connection with the Plan.

 

In addition, the information is general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result. Accordingly, Participant should
seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to Participant’s situation.

 

Finally, if Participant is a citizen or resident of a country, or is considered
resident of a country, other than the one in which Participant is currently
working and/or residing, or Participant transfers employment and/or residency
after the Date of Grant, the information contained herein may not apply to
Participant in the same manner.

 



9

 

 

APPENDIX

 

AUGMEDIX, INC.

2020 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

COUNTRY SPECIFIC PROVISIONS FOR EMPLOYEES OUTSIDE THE U.S.

 

None

 



 

10 



 

